[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.76

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (the “Agreement”) is made and entered into as of
October 8, 2010 (the “Execution Date”) by and between EXELIXIS, INC., a Delaware
corporation having its principal place of business at 170 Harbor Way, P.O. Box
511, South San Francisco, California 94083-0511 (“Exelixis”), and BRISTOL-MYERS
SQUIBB COMPANY, a Delaware corporation headquartered at 345 Park Avenue, New
York, New York, 10154 (“BMS”). Exelixis and BMS are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

RECITALS

A. BMS is a multinational health care company that has expertise and capability
in researching, developing and marketing human pharmaceuticals.

B. Exelixis is a drug discovery company that has expertise and proprietary
technology relating to compounds that modulate the metabolic target known as
TGR5.

C. BMS and Exelixis desire to establish an agreement to license such Exelixis
technology and expertise for the discovery, lead optimization and
characterization of small molecule compounds, and to provide for the development
and commercialization of novel therapeutic and prophylactic products based on
such compounds.

NOW, THEREFORE, the Parties agree as follows:

 

1. DEFINITIONS

Capitalized terms used in this Agreement (other than the headings of the
Sections or Articles) have the following meanings set forth in this Article 1,
or, if not listed in this Article 1, the meanings as designated in the text of
this Agreement.

1.1 “Affiliate” means, with respect to a particular Party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Party. For the purposes of the definition in this
Section 1.1, the word “control” (including, with correlative meaning, the terms
“controlled by” or “under the common control with”) means the actual power,
either directly or indirectly through one (1) or more intermediaries, to direct
or cause the direction of the management and policies of such entity, whether by
the ownership of at least fifty percent (50%) of the voting stock of such
entity, by contract or otherwise.

1.2 “ANDA” means an Abbreviated New Drug Application submitted to the FDA in
conformance with applicable laws and regulations, or the foreign equivalent of
any such application in any other country.

1.3 “BMS Licensed Know-How” means all Information (other than Patents) that is
Controlled by BMS and its Affiliates, including Information Controlled jointly
with Exelixis, as of the Effective Date or during the term of the Agreement
that: (a) relates to a Licensed Compound, a



--------------------------------------------------------------------------------

composition containing a Licensed Compound, a formulation containing a Licensed
Compound, or the manufacture or use of a Licensed Compound; and (b) is [ * ] for
Exelixis to exercise the rights licensed to it under the Agreement or to perform
its obligations under the Agreement.

1.4 “BMS Licensed Patents” means all Patents Controlled by BMS and its
Affiliates, including Patents Controlled jointly with Exelixis, as of the
Effective Date or during the term of this Agreement that: (a) cover a Licensed
Compound, a composition containing a Licensed Compound, a formulation containing
a Licensed Compound, or the manufacture or use of a Licensed Compound; and
(b) are [ * ] for Exelixis to exercise the rights licensed to it under the
Agreement or to perform its obligations under the Agreement.

1.5 “BMS TGR5 Compound” means any Small Molecule Compound that: (a) is [ * ] or
[ * ] under the [ * ] or [ * ] that [ * ]; (b) [ * ] and [ * ] TGR5 [ * ]; and
(c) is [ * ] TGR5, based on the [ * ].

1.6 “Change of Control” means any transaction in which a Party: (a) sells,
conveys or otherwise disposes of all or substantially all of its property or
business; or (b)(i) merges, consolidates with, or is acquired by any other
Person (other than a wholly-owned subsidiary of such Party); or (ii) effects any
other transaction or series of transactions; in each case of clause (i) or (ii),
such that the stockholders of such Party immediately prior thereto, in the
aggregate, no longer own, directly or indirectly, beneficially or legally, at
least fifty percent (50%) of the outstanding voting securities or capital stock
of the surviving Person following the closing of such merger, consolidation,
other transaction or series of transactions. As used in this Section 1.6,
“Person” means any corporation, firm, partnership or other legal entity or
individual person.

1.7 “Commercialize” means to promote, market, distribute, sell (and offer for
sale or contract to sell) or provide product support for a Product, including by
way of example: (a) detailing and other promotional activities in support of a
Product; (b) advertising and public relations in support of a Product, including
market research, development and distribution of selling, advertising and
promotional materials, field literature, direct-to-consumer advertising
campaigns, media/journal advertising, and exhibiting at seminars and
conventions; (c) developing reimbursement programs and information and data
specifically intended for national accounts, managed care organizations,
governmental agencies (e.g., federal, state and local), and other group
purchasing organizations, including pull-through activities; (d) co-promotion
activities not included in the above; (e) conducting Medical Education
Activities and journal advertising; and (f) [ * ]. For clarity,
“Commercializing” and “Commercialization” have a correlative meaning.

1.8 “Controlled” means, with respect to any compound, material, Information or
intellectual property right, that the Party owns or has a license to such
compound, material, Information or intellectual property right and has the
ability to grant to the other Party access, a license or a sublicense (as
applicable) to such compound, material, Information or intellectual property
right as provided for herein without violating the terms of any agreement or
other arrangements with any Third Party existing at the time such Party would be
first required hereunder to grant the other Party such access, license or
sublicense.

1.9 “Development” means, with respect to a Product, those activities, including
clinical trials, supporting manufacturing activities and related regulatory
activities, that are necessary or

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2



--------------------------------------------------------------------------------

useful to: (a) obtain the approval by the applicable Regulatory Authorities of
the Drug Approval Application with respect to such Product in the applicable
regulatory jurisdiction, whether alone or for use together, or in combination,
with another active agent or pharmaceutical product; (b) maintain such
approvals. To avoid confusion, Development [ * ]. For clarity, “Develop” and
“Developing” have a correlative meaning.

1.10 “Diligent Efforts” means the carrying out of obligations or tasks in a
sustained manner consistent with the commercially reasonable efforts a Party
devotes to a product or a research, development or marketing project of similar
market potential, profit potential or strategic value resulting from its own
research efforts. Diligent Efforts requires that the Party: (a) [ * ], (b) [ *
], and (c) [ * ] with respect to such [ * ].

1.11 “Dollars” or “$” means the legal tender of the United States.

1.12 “Drug Approval Application” or “DAA” means: (a) in the United States, an
NDA (or a supplemental NDA for following indications), and (b) in any other
country or regulatory jurisdiction, an equivalent application for regulatory
approval required before commercial sale or use of a Product (or with respect to
a subsequent indication) in such country or regulatory jurisdiction.

1.13 “EMEA” means BMS’ European, Central and Eastern European, Middle Eastern
and African commercial territory, consisting of the following countries and
regions: Algeria, Andorra, Austria, Baltic States, Belgium, Bulgaria, Cyprus,
Czech Republic, Denmark, Egypt, Finland, France, Germany, Greece, Hungary,
Iceland, Ireland, Israel, Italy, Liechtenstein, Luxembourg, Malta, Morocco,
Netherlands, Norway, Poland, Portugal, Romania, Russia, Saudi Arabia, Slovakia,
Slovenia, South Africa, Spain, Sweden, Switzerland, Tunisia, Turkey, U.K.,
Ukraine, Vatican City, Lebanon, Jordan, Syria, Kuwait, Bahrain, Oman, UAE and
Qatar. The EMEA also includes: (a) the former Soviet Union and commonwealth of
independent states such as Georgia, Armenia and central Asian republics; and
(b) exports from France to English and French speaking African countries not
separately identified in the list. For clarity, the specific list of countries
and regions may change to align with any corresponding changes to BMS’ business
structures.

1.14 “EU” means the European Union, as its membership may be altered from time
to time, and any successor thereto. The member countries of the European Union
as of the Execution Date are Austria, Belgium, Bulgaria, Cyprus, Czech Republic,
Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy,
Latvia, Lithuania, Luxembourg, Malta, The Netherlands, Poland, Portugal,
Romania, Slovakia, Slovenia, Spain, Sweden, and the United Kingdom.

1.15 “Executive Officers” means: (a) in the case of Exelixis, the [ * ] of
Exelixis; and (b) in the case of BMS, [ * ].

1.16 “Exelixis Licensed Know-How” means all Information (other than Patents)
that is Controlled by Exelixis and its Affiliates, including Information
Controlled jointly with BMS, as of the Effective Date or during the term of this
Agreement that: (a) relates to a Licensed Compound, a composition containing a
Licensed Compound, a formulation containing a Licensed Compound, or the
manufacture or use of a Licensed Compound; and (b) is [ * ] for BMS to exercise
the rights licensed to it under the Agreement or to perform its obligations
under the Agreement.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

3



--------------------------------------------------------------------------------

1.17 “Exelixis Licensed Patents” means all Patents Controlled by Exelixis and
its Affiliates, including Patents Controlled jointly with BMS, as of the
Effective Date or during the term of this Agreement that: (a) cover a Licensed
Compound, a composition containing a Licensed Compound, a formulation containing
a Licensed Compound, or the manufacture or use of a Licensed Compound; and
(b) are [ * ] for BMS to exercise the rights licensed to it under the Agreement
or to perform its obligations under the Agreement. For clarity, the Exelixis
Licensed Patents include the Patents listed on Exhibit 1.17.

1.18 “Exelixis TGR5 Compound” means: (a) XL475; and (b) any Small Molecule
Compound that is controlled by Exelixis as of the Effective Date or during the
Term of the Agreement that: (i) [ * ] TGR5 [ * ]; (ii) are [ * ] TGR5, based on
the [ * ]; and (iii) are disclosed in the Exelixis Licensed Patents listed on
Exhibit 1.17.

1.19 “FDA” means the U.S. Food and Drug Administration, and any successor
thereto.

1.20 “GAAP” means U.S. generally accepted accounting principles, consistently
applied.

1.21 “[ * ]” means, with respect to a particular Product in a country, [ * ]:
(a) [ * ]; (b) is [ * ] ([ * ] or [ * ]); and (c) is [ * ] or [ * ] a [ * ].

1.22 “HSR Act” means the U.S. Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended from time to time, and the rules, regulations, guidance and
requirements promulgated thereunder as may be in effect from time to time.

1.23 “IND” means an Investigational New Drug Application submitted to the FDA in
conformance with applicable laws and regulations, or the foreign equivalent of
any such application in any other country.

1.24 “Information” means information, results and data of any type whatsoever,
in any tangible or intangible form whatsoever, including, preclinical data,
clinical trial data, databases, practices, methods, techniques, specifications,
formulations, formulae, knowledge, know-how, skill, experience, test data
including pharmacological, biological, chemical, biochemical, toxicological and
clinical test data, analytical and quality control data, stability data, studies
and procedures. For clarity, Information does not include any Patents.

1.25 “Invention” means any and all inventions and improvements, whether or not
patentable, that are conceived or reduced to practice or otherwise made by or on
behalf of a Party (and/or its Affiliates) in the performance of its obligations,
or the exercise of its rights, under this Agreement.

1.26 “Joint Invention” means any Invention invented, made or discovered jointly
by or on behalf of the employee(s), contractor(s) or agent(s) of both Parties
(and/or their Affiliates).

1.27 “Knowledge” means, with respect of a Party, the [ * ] facts and information
[ * ], or any [ * ] of, or [ * ], [ * ], [ * ] execution of this Agreement. For
purposes of this definition, [ * ] means any person in the [ * ] of a Party.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

4



--------------------------------------------------------------------------------

1.28 “Launch” means, for each Product in each country, the first arm’s-length
sale to a Third Party for use or consumption by the public of such Product in
such country after Regulatory Approval of such Product in such country. A Launch
shall not include any Product sold for use in clinical trials, for research or
for other non-commercial uses, or that is supplied as part of a compassionate
use or similar program.

1.29 “Licensed Compounds” means: (a) any Exelixis TGR5 Compounds; (b) any BMS
TGR5 Compound; and (c) and any [ * ], or [ * ] of [ * ].

1.30 “Major European Countries” means France, Germany, Spain, Italy, and the
United Kingdom.

1.31 “Major Territory” means each of the following territories: (a) [ * ].

1.32 “Manufacturing” means all activities related to the production,
manufacture, processing, filling, finishing, packaging, labeling, inspection,
receiving, holding and shipping of Licensed Compounds, Products, or any raw
materials or packaging materials with respect thereto, or any intermediate of
any of the foregoing, including process and cost optimization, process
qualification and validation, commercial manufacture, stability and release
testing, quality assurance and quality control. For clarity, “Manufacture” has a
correlative meaning.

1.33 “Materials” means: (a) Licensed Compounds; and (b) [ * ] materials,
including but not limited to [ * ], that are in Exelixis’ Control and that [ *
].

1.34 “NDA” means a New Drug Application submitted to the FDA in conformance with
applicable laws and regulations.

1.35 “Net Sales” means the amount invoiced or otherwise billed by BMS, or its
Affiliate or sublicensee, for sales or other commercial disposition of a Product
to a Third Party purchaser, less the following to the extent included in such
billing or otherwise actually allowed or incurred with respect to such sales:
(a) discounts, including cash, trade and quantity discounts, price reduction
programs, retroactive price adjustments with respect to sales of a product,
charge-back payments and rebates granted to managed health care organizations or
to federal, state and local governments (or their respective agencies,
purchasers and reimbursers) or to trade customers, including but not limited to,
wholesalers and chain and pharmacy buying groups; (b) credits or allowances
actually granted upon rejections or returns of Products, including for recalls
or damaged goods; (c) freight, postage, shipping and insurance charges actually
allowed or paid for delivery of Products, to the extent billed; (d) customs
duties, surcharges and other governmental charges incurred in connection with
the exportation or importation of a Product; (e) bad debts relating to sales of
Products that are actually written off by BMS in accordance with GAAP during the
applicable calculation period; (f) costs due to the factoring of receivables;
and (g) taxes, duties or other governmental charges levied on, absorbed or
otherwise imposed on sale of Products, including without limitation any fees
payable under the Health Care Reform Act of 2010, value-added taxes, or other
governmental charges otherwise measured by the billing amount, when included in
billing, as adjusted for rebates and refunds, but specifically excluding taxes
based on net income of the seller; provided that all of the foregoing deductions
are calculated in accordance with GAAP.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if any Product is sold under a bundled or
capitated arrangement with other BMS products, then, solely for the purpose of
calculating Net Sales under this Agreement, any discount on such Products sold
under such an arrangement shall be [ * ] for the applicable accounting period.
In case of any dispute as to the applicable [ * ] under the preceding sentence,
the determination of same shall be calculated and certified by [ * ], whose
decision shall be binding.

A sale of a Product is deemed to occur upon invoicing. [ * ].

For sake of clarity and avoidance of doubt, sales by BMS, its Affiliates or
sublicensees of a Product to [ * ]. Any Products [ * ] considered in determining
Net Sales hereunder.

In the event a Product is sold as an end-user product consisting of a
combination of active functional elements or as a combined product and/or
service, Net Sales allocable to the Product in each such country, for purposes
of determining royalty payments on such Product, shall be determined by mutual
agreement reached in good faith by the Parties prior to the end of the
accounting period in question based on an equitable method of determining same
that takes into account, on a country-by-country basis, variations in potency,
the relative contribution of each active agent, component or service, as the
case may be, in the combination, and relative value to the end user of each
active agent, component or service, as the case may be. Notwithstanding the
foregoing, the Parties agree that, for purposes of this paragraph, drug delivery
vehicles, adjuvants, and excipients shall not be deemed to be “active
ingredients” or “active functional elements”.

1.36 “Patent” means all: (a) unexpired letters patent (including inventor’s
certificates and utility models) which have not been held invalid or
unenforceable by a court or other applicable governmental authority of competent
jurisdiction from which no appeal can be taken or has been taken within the
required time period (and which have not been admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise, or been abandoned in
accordance with or as permitted by the terms of this Agreement or by mutual
written agreement), including any substitution, extension, registration,
confirmation, reissue, re-examination, supplementary protection certificates,
confirmation patents, patent of additions, renewal or any like filing thereof;
(b) pending applications for letters patent which have not been canceled,
withdrawn from consideration, finally determined to be unallowable by the
applicable governmental authority or court for whatever reason (and from which
no appeal is or can be taken), and/or abandoned in accordance with or as
permitted by the terms of this Agreement or by mutual written consent, including
any continuation, division or continuation-in-part thereof and any provisional
or other priority applications; and (c) any international counterparts, and
counterparts in any country, to clauses (a) and (b) above.

1.37 “Phase I Clinical Trial” means a clinical trial of a Product on sufficient
numbers of normal volunteers and/or patients that is designed to establish that
such Product is safe for its intended use, can be delivered in a dose(s) that is
therapeutically useful, and to support its continued testing in Phase II
Clinical Trials.

1.38 “Phase IIb Clinical Trial” means a clinical trial of a Product on
sufficient numbers of patients that is designed to provide a preliminary
determination of safety and efficacy of such Product in the target patient
population over a range of doses and dose regimens.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

6



--------------------------------------------------------------------------------

1.39 “Phase III Clinical Trial” means a clinical trial of a Product on
sufficient numbers of patients that is designed to establish that such Product
is safe and efficacious for its intended use, and to define warnings,
precautions and adverse reactions that are associated with such Product in the
dosage range to be prescribed, and to support Regulatory Approval of such
Product or label expansion of such Product.

1.40 “Phase IIIb Clinical Trial” means a clinical trial of a Product, initiated
before regulatory approval and is not required for same, but which may provide
data that further defines how and where the drug should be used. A Phase IIIb
Clinical Trial may include epidemiological studies, modeling and
pharmacoeconomic studies, and investigator-sponsored clinical trials that are
approved by BMS and that otherwise fit the foregoing definition.

1.41 “Phase IV Clinical Trial” means a product support clinical trial of a
Product commenced after receipt of Regulatory Approval in the country where such
trial is conducted. A Phase IV Clinical Trial may include epidemiological
studies, modeling and pharmacoeconomic studies, and investigator-sponsored
clinical trials studying Product that are approved by BMS and that otherwise fit
the foregoing definition.

1.42 “Product” means any therapeutic or prophylactic product (for use in animals
or humans) that contains or comprises a Licensed Compound.

1.43 “Registrational Trial” means, with respect to a given Product, either:
(a) a Phase III Clinical Trial with such Product; or (b) a Phase IIb Clinical
Trial that, at the time of commencement, is expected to be the basis for initial
Regulatory Approval of such Product.

1.44 “Regulatory Approval” means any and all approvals (including Drug Approval
Applications, supplements, amendments, pre- and post-approvals, pricing and
reimbursement approvals), licenses, registrations or authorizations of any
Regulatory Authority, national, supra-national (e.g., the European Commission or
the Council of the EU), regional, state or local regulatory agency, department,
bureau, commission, council or other governmental entity, that are necessary for
the manufacture, distribution, use or sale of a Product in a regulatory
jurisdiction.

1.45 “Regulatory Authority” means the applicable national (e.g., the FDA),
supra-national (e.g., the European Commission or the Council of the EU),
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity that, in each case, governs the approval of
a Product in such applicable regulatory jurisdiction.

1.46 “Research” means the following activities: (a) identifying Small Molecule
Compounds as [ * ] compounds that [ * ] and [ * ] TGR5 by [ * ]; (b) conducting
a [ * ] program to [ * ] such [ * ] compounds to [ * ] that [ * ] and [ * ] TGR5
(including the conduct of [ * ] and [ * ] studies, and [ * ] studies); and
(c) conducting [ * ] on [ * ] to [ * ] for [ * ] (including the conduct of [ * ]
studies, and related [ * ] and [ * ] activities). To avoid confusion, Research
does not include the conduct of Development.

1.47 “[ * ]” means any: (a) [ * ] of the Exelixis TGR5 Compounds that are
specifically disclosed in the Exelixis Licensed Patents listed on Exhibit 1.7;
and (b) [ * ] of a [ * ] described in the foregoing subsection (a).

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

7



--------------------------------------------------------------------------------

1.48 “Small Molecule Compound” means a molecule that [ * ] or [ * ]. For
clarity, [ * ], shall be considered Small Molecule Compounds.

1.49 “Sole Invention” means any Invention invented or discovered solely by or on
behalf of a Party (or its Affiliate) and its employees, contractors and/or
agents.

1.50 “Target Potency Threshold” means, with respect to a Small Compound
Molecule, that such Small Molecule Compound [ * ] and [ * ] the activity of TGR5
with a half maximal effective concentration (“EC50”) of less than or equal to [
* ] in either the [ * ] assays or the [ * ] assays.

1.51 “Target Specificity Threshold” means, with respect to a Small Compound
Molecule, that such Small Molecule Compound demonstrates, in a [ * ] or [ * ], [
* ] TGR5 [ * ]: (a) [ * ] of [ * ] including [ * ], and [ * ]; and (b) [ * ] ([
* ] or [ * ]) [ * ] and [ * ].

1.52 “Territory” means the world.

1.53 “TGR5” means: (a) the gene for the G protein-coupled bile acid receptor 1,
otherwise known as TGR5 (or GPBAR1, BG37, GPCR19, GPR131, M-BAR, AND MGC40597),
([ * ]); (b) the protein encoded by such gene; and (c) all [ * ] and [ * ]
thereof.

1.54 “Third Party” means any entity other than: (a) Exelixis; (b) BMS; or (c) an
Affiliate of either Party.

1.55 “United States” or “U.S.” means the United States of America, and its
territories, districts and possessions.

1.56 “Valid Claim” means: (a) a claim in an issued Patent that has not:
(i) expired or been canceled; (ii) been declared invalid by an unreversed and
unappealable or unappealed (within any applicable allowable time) decision of a
court or other appropriate body of competent jurisdiction; (iii) been admitted
to be invalid or unenforceable through reissue, disclaimer or otherwise; or
(iv) been abandoned in accordance with or as permitted by the terms of this
Agreement or by mutual written agreement of the Parties; or (b) a claim under an
application for a Patent that has been pending [ * ], and, in any case, which
has not been canceled, withdrawn from consideration, finally determined to be
unallowable by the applicable governmental authority or court for whatever
reason (and from which no appeal is or can be taken), or abandoned.

1.57 “XL475” means the Small Molecule Compound with Exelixis identifier
EXEL-04614475, as disclosed to BMS in writing prior to the Execution Date.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

8



--------------------------------------------------------------------------------

Additional Definitions

The following table identifies the location of definitions set forth in various
Sections of the Agreement.

 

Definition

  

Location (Section)

Alliance Manager    2.3(a) Bankrupt Party    13.6(a) [ * ]    [ * ] Confidential
Information    9.1 Cost-Terminated Patent Right    6.7(d)(iii) EDI    13.11
Effective Date    11.6 [ * ]    [ * ] Exelixis Sole Patent    6.8(a)(i)
Indemnitees    12.3 Joint Invention Patent    6.5(b) Joint Product Patent   
6.8(b)(i)(1) Letter Agreement    13.4 [ * ]    [ * ] Losses    12.1 Other Joint
Patent    6.8(b)(ii)(1) Permitted Use    2.2(b) Prior CDA    9.4 ROR
Collaboration Agreement    13.4 Royalty Term    7.8 Sales Threshold    7.2(b)
Separable Compound    6.7(a)(v) Sole Invention Patent    6.5(b) Term    10.1
TGR5 Technology    2.1 Title 11    13.6(a) Transfer Addendum    2.2(d)
Unauthorized Invention    2.2(c) Working Group    2.6(f)

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

9



--------------------------------------------------------------------------------

2. TRANSFER OF TGR5 TECHNOLOGY

2.1 General. As soon as practicable following the Effective Date, and for [ * ]
thereafter, Exelixis shall use Diligent Efforts to transfer to BMS, solely in
accordance with Section 2.2, all items of Information or Materials that are in
Exelixis’ possession and Control as of the Effective Date and that are [ * ] for
BMS to research or pre-clinically develop Licensed Compounds (“TGR5
Technology”); provided that subsequent to such [ * ] period, Exelixis will use
commercially reasonable efforts to transfer Information and Materials that are
in Exelixis’ possession and Control and that are requested by BMS for purposes
of making a regulatory filing or patent application. BMS may request such a
transfer in writing pursuant to Section 2.2. Additionally, BMS may request that
Exelixis provide a reasonable amount of on-site advice or support in connection
with the foregoing transfer until [ * ], and BMS shall reimburse Exelixis for
reasonable travel costs incurred.

2.2 Transfer of TGR5 Technology. Exelixis shall transfer to BMS, upon prior
written approval by the Parties, reasonable quantities of Information and
Materials included in the TGR5 Technology solely as described below.

(a) Ownership. Except as otherwise provided in the Agreement, all rights, title
and interest in and to such Information or Materials being transferred shall
remain with Exelixis. All such Information or Materials shall be considered the
Confidential Information of Exelixis and shall be subject to Article 9 of the
Agreement.

(b) Permitted Use. BMS shall use the Information or Materials solely for the
purposes of exercising its rights, and performing its obligations, under the
Agreement, subject to any additional limitations due to Exelixis’ obligations to
Third Parties relating to such Information or Materials (with such limitations
being set forth in the applicable Transfer Addendum) (the “Permitted Use”). BMS
shall not transfer, deliver or disclose any of the Materials to any Third Party,
other than its Affiliates or bona fide collaborators or third party contract
service providers, without Exelixis’ prior written consent, except as otherwise
stipulated in the Transfer Addendum. The Materials shall not be used in humans,
except as otherwise contemplated by the Agreement. Any unused Materials supplied
by Exelixis shall be returned to Exelixis or destroyed as agreed upon in writing
by the Parties.

(c) Unauthorized Use. The Parties do not intend for BMS to use the Materials
other than for the Permitted Use. If BMS or its Affiliates or other transferees
use the Information or Materials outside of the Permitted Use, and any
inventions, improvements, discoveries or data arise (or result) from such
unauthorized use (such inventions, improvements, discoveries and data, and all
intellectual property rights related thereto, collectively the “Unauthorized
Inventions”), then: (i) BMS shall promptly and fully disclose all such
Unauthorized Inventions to Exelixis in writing; (ii) BMS shall comply with the
terms of any upstream license agreement between Exelixis and a Third Party with
respect to such Unauthorized Use of Materials; and (iii) Exelixis may pursue all
rights and remedies it may have under this Agreement, or at law or in equity,
with respect to any breach of BMS’ obligation of Permitted Use (and creation of
any Unauthorized Inventions).

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

10



--------------------------------------------------------------------------------

(d) Transfer Addendum. Each transfer of Materials and Information shall occur
through the execution of an agreement substantially in the form of Exhibit 2.2
(each, a “Transfer Addendum”), which is incorporated by reference into the
Agreement. After receiving BMS’ written request for a particular item of TGR5
Technology, Exelixis shall prepare and submit a Transfer Addendum listing the
Information and Materials to be transferred to BMS. Upon written approval of
such Transfer Addendum by the Parties, the Information and Materials shall be
transferred to BMS within [ * ]. For clarity, the intent of the Parties is to
provide BMS with the ability to use Materials and Information for the Permitted
Use and without additional restrictions other than those set forth in any
applicable agreements between Exelixis and a Third Party, and as such, (i) no
Transfer Addendum shall contain terms that are inconsistent with this Agreement,
and (ii) Exelixis shall not unreasonably withhold its signature on a Transfer
Addendum to prevent BMS from obtaining access to Materials or Information where
such request by BMS is consistent with Section 2.1 and this Section 2.2.

(e) Retention of Key Individual. Exelixis shall use commercially reasonable
efforts to seek to retain the services of [ * ] as an Exelixis employee through
[ * ]. If [ * ] is not available, then Exelixis will use commercially reasonable
efforts to seek to make available to BMS, through [ * ], a qualified employee
who is familiar with the Research Program. [ * ] or the qualified employee will
be available to BMS on a part-time basis (up to no more than half-time) when and
as reasonably needed during regular business hours, during the period beginning
on the Effective Date and ending [ * ]. During such period, [ * ] or the
qualified employee shall be available to assist BMS: (i) in the preparation of
patent applications with respect to the Exelixis TGR5 Compounds; and (ii) in the
transfer of the TGR5 discovery program effort to BMS.

2.3 Alliance Managers.

(a) Appointment. Each of the Parties shall appoint a single individual to act as
a single point of contact between the Parties to assure a successful transfer of
TGR5 Technology and to communicate with respect to matters under the Agreement
(each, an “Alliance Manager”). Each Party may change its designated Alliance
Manager from time to time upon written notice to the other Party. Any Alliance
Manager may designate a substitute to temporarily perform the functions of that
Alliance Manager by written notice to the other Party.

(b) Responsibilities. The Alliance Managers shall: (i) coordinate the transfer
of TGR5 Technology; (ii) be the point of first referral in all matters of
conflict resolution; (iii) identify and bring disputes to the attention of the
appropriate Party in a timely manner; (iv) plan and coordinate cooperative
efforts and internal and external communications; and (v) otherwise take
responsibility for ensuring that relevant action items resulting from such Party
interactions are appropriately carried out or otherwise addressed.

2.4 Independence. Subject to the terms of this Agreement, the activities and
resources of each Party shall be managed by such Party, acting independently and
in its individual capacity. The relationship between Exelixis and BMS is that of
independent contractors and neither Party shall have the power to bind or
obligate the other Party in any manner.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

11



--------------------------------------------------------------------------------

3. RESEARCH, DEVELOPMENT, MANUFACTURING & COMMERCIALIZATION OF PRODUCTS

3.1 Research, Development, & Manufacturing of Products

(a) Scope & Diligence. BMS shall have sole control and responsibility for the
Research, Development, Manufacture (including formulation) and Commercialization
of all Products. BMS shall bear all costs and expenses associated with the
Research, Development, Manufacture (including formulation) and Commercialization
of all Products. BMS shall use Diligent Efforts to Develop each such Product in
the Territory, and BMS shall use Diligent Efforts to Commercialize each Product
in [ * ] and each country in the Territory in which BMS maintains a commercial
presence for each indication for which it receives Regulatory Approval;
provided, however, that BMS may satisfy its diligence obligations by
sublicensing the Development and Commercialization of a Product to a Third Party
pursuant to the terms of this Agreement. Exelixis may notify BMS in writing if
Exelixis in good faith believes that BMS is not meeting its diligence
obligations set forth in this Section 3.1(a), and the Parties shall meet and
discuss the matter in good faith. Exelixis may further request review of BMS’
records generated and maintained as required under Section 3.1(b) below.

(b) Records. Each Party shall maintain complete and accurate records of all
Research, Development, Manufacturing and Commercialization conducted by it or on
its behalf related to each Product, and all Information generated by it or on
its behalf in connection with Development under this Agreement with respect to
each such Product; provided that in the case of Exelixis, such obligation shall
be limited to those records that exist as of the Effective Date. Each Party
shall maintain such records at least until the later of: (i) [ * ] after such
records are created, or (ii) [ * ] after the Launch of the Product to which such
records pertain; provided that the following records shall be maintained for a
longer period, in accordance with each Party’s internal policies on record
retention: (i) scientific notebooks and (ii) any other records that either Party
reasonably requests be retained in order to ensure the preservation,
prosecution, maintenance or enforcement of intellectual property rights. Such
records shall be at a level of detail appropriate for patent and regulatory
purposes. Each Party shall have the right to review and copy such records of the
other Party at reasonable times to the extent necessary or useful for such
reviewing Party to conduct its obligations or enforce its rights under this
Agreement.

(c) Reports. Beginning [ * ] after the Effective Date, and every [ * ]
thereafter during the term of the Agreement, BMS shall submit to Exelixis a
written progress report summarizing the Research, Development, Manufacturing and
Commercialization performed by or on behalf of BMS with respect to Products. If
reasonably necessary or useful for Exelixis to exercise its rights under this
Agreement, Exelixis may request that BMS provide more detailed information and
data regarding such reports by BMS, and BMS shall promptly provide Exelixis with
information and data as is reasonably related to such request, at Exelixis’
expense. All such reports shall be considered Confidential Information of BMS.

3.2 Standards of Conduct. BMS shall perform, or shall ensure that its
Affiliates, sublicensees and Third Party contractors perform, all Research,
Development, Manufacturing and Commercialization activities in a good scientific
and ethical business manner and in compliance with applicable laws, rules and
regulations.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

12



--------------------------------------------------------------------------------

4. REGULATORY

4.1 Regulatory Lead Party. BMS shall have sole responsibility for (and bear all
costs and expenses associated with) all regulatory activities regarding
Products. BMS shall also have sole responsibility for (and bear all costs and
expenses associated with) worldwide pharmacovigilance for such Product. BMS and
its Affiliates shall have sole responsibility for all pricing and reimbursement
approval proceedings relating to each Product in the Territory.

4.2 Ownership of Regulatory Dossier. BMS will own all regulatory filings for
such Product in order to facilitate BMS’ interactions with Regulatory
Authorities. BMS shall prepare and draft all filings (including any supplements
or modifications thereto and including the preparation of any electronic
submission of a Drug Approval Application) to Regulatory Authorities in each
such country for such Product.

4.3 Recalls in the Territory. Any decision to initiate a recall or withdrawal of
a Product in the Territory shall be made by BMS. In the event of any recall or
withdrawal, BMS shall take any and all necessary action to implement such recall
or withdrawal in accordance with applicable law, with assistance from Exelixis
as reasonably requested by BMS. The costs of any such recall or withdrawal in
the Territory shall be borne solely by BMS.

 

5. MANUFACTURING

5.1 Transfer of Manufacturing Information.

(a) Promptly following the Effective Date, Exelixis shall transfer the
Manufacturing technology Controlled by Exelixis for XL475 to BMS. As soon as is
practicable after its receipt of such request, Exelixis shall transfer to BMS
all Information that is Controlled by Exelixis, that is related to the
Manufacturing of Licensed Compounds, and that is [ * ] to enable BMS to
Manufacture Licensed Compounds.

(b) BMS shall use any Information transferred pursuant to Section 5.1(a) solely
for the purpose of Manufacturing Licensed Compounds and/or Products for use by
BMS under this Agreement, and for no other purpose.

 

6. LICENSES; INTELLECTUAL PROPERTY

6.1 Licenses to BMS. Subject to the terms of this Agreement:

(a) Research. Exelixis hereby grants to BMS an exclusive, worldwide,
royalty-free license (without the right to sublicense except to third party
contract research providers and manufacturers) under the Exelixis Licensed
Know-How and the Exelixis Licensed Patents to research, identify, derivatize,
pre-clinically develop, make, have made, and use Licensed Compounds solely for
research purposes.

(b) Clinical Development and Commercialization. Exelixis hereby grants to BMS an
exclusive, worldwide, royalty-bearing license (with the right to sublicense)
under the Exelixis Licensed Know-How and Exelixis Licensed Patents to clinically
develop, make, have made, use, import, sell, offer to sell and have sold
Products incorporating any Licensed Compound.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

13



--------------------------------------------------------------------------------

(c) Exelixis Retained Rights. Exelixis retains all rights to use the Exelixis
Licensed Know-How and Exelixis Licensed Patents except those expressly granted
to BMS on an exclusive basis under the terms of this Agreement. In addition,
notwithstanding the exclusive licenses granted to BMS pursuant to Section 6.1,
Exelixis retains the right under the Exelixis Licensed Patents and the Exelixis
Licensed Know-How to make, have made, use, and test Exelixis TGR5 Compounds
solely for internal research purposes.

6.2 BMS Covenants. BMS hereby covenants that BMS shall not (and shall ensure
that any of its permitted sublicensees shall not) use any Exelixis Licensed
Know-How or Exelixis Licensed Patents for a purpose other than that expressly
permitted in Section 6.1.

6.3 No Additional Licenses. Except as expressly provided in Sections 6.1, 6.2,
and Article 10, nothing in this Agreement grants either Party any right, title
or interest in and to the intellectual property rights of the other Party
(either expressly or by implication or estoppel). For clarity, the licenses
granted in Sections 6.1 by Exelixis to BMS does not give BMS any right or
license to incorporate into any Product (e.g., as a combination product) any
compound that is Controlled by Exelixis and that is not a Licensed Compound. For
clarity, the licenses granted in Section 10.5 by BMS to Exelixis do not give
Exelixis any right or license to incorporate into any Product (e.g., as a
combination product) any compound that is Controlled by BMS and that is not a
Licensed Compound.

6.4 Sublicensing. The license granted to BMS in Section 6.1(b) shall be freely
sublicenseable by BMS in connection with the Development, Commercialization
and/or Manufacturing of Products. BMS shall provide Exelixis with the name of
each permitted sublicensee of its rights under this Article 6 and a copy of the
applicable sublicense agreement; provided that BMS may redact confidential or
proprietary terms from such copy, including financial terms. BMS shall remain
responsible for each permitted sublicensee’s compliance with the applicable
terms and conditions of this Agreement. Each sublicense granted by BMS under
this Article 6 to a party that is an Affiliate of BMS at the time such license
is granted shall terminate immediately upon such party ceasing to be an
Affiliate of BMS.

6.5 Ownership.

(a) The inventorship of all Inventions shall be determined under the U.S. patent
laws.

(b) Each Party shall own the entire right, title and interest in and to any and
all of its Sole Inventions, and Patents claiming only such Sole Inventions (and
no Joint Inventions) (“Sole Invention Patents”). BMS and Exelixis shall be joint
owners in and to any and all Joint Inventions and Patents claiming such Joint
Inventions (“Joint Invention Patents”). Subject to Section 6.1, BMS and Exelixis
as joint owners each shall have the right to exploit and to grant licenses under
such Joint Inventions, and where exercise of such rights require, under the laws
of a country, the consent of the other Party, with the consent of the other
Party (such consent not to be unreasonably withheld, delayed or conditioned)
unless otherwise specified in this Agreement (including where such rights are
exclusively licensed to the other Party hereunder).

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

14



--------------------------------------------------------------------------------

(c) All employees, agents and contractors of each Party shall be under written
obligation to assign any inventions and related intellectual property to the
Party for whom they are employed or are providing services.

(d) The Parties acknowledge and agree that this Agreement shall be deemed to be
a “Joint Research Agreement” as defined under 35 U.S.C. 103(c).

6.6 Disclosure. Each Party shall submit a written report to the other Party no
less frequently than within [ * ] of the end of each [ * ] describing any Sole
Invention or Joint Invention arising during the prior [ * ] in the course of the
Agreement which it believes may be patentable or at such earlier time as may be
necessary to preserve patentability of such invention. Each Party shall provide
to the other Party such assistance and execute such documents as are reasonably
necessary to permit the filing and prosecution of such patent application to be
filed on any such Sole Invention or Joint Invention, or the issuance,
maintenance or extension of any resulting Patent.

6.7 Patent Prosecution and Maintenance; Abandonment.

(a) Joint Patent Committee.

(i) Establishment & Meetings. Promptly after the Effective Date, the Parties
shall establish a committee (the “Joint Patent Committee” or “JPC”). The JPC
shall be composed of at least (1) representative from each Party, at least one
of which shall be a patent counsel for such Party. Each Party may change its
representative(s) by giving the other Party at least [ * ] prior written notice.
The JPC shall meet within [ * ] after the Effective Date, and once per [ * ]
thereafter, or as may be requested by either Party as necessary, by
teleconference, videoconference or in person (as determined by the JPC).

(1) Duties. Promptly after the Effective Date, [ * ] shall oversee (subject to
Sections 6.7(a)(ii), (iv) and (v) below) the preparation, filing, prosecution
(including any interferences, reissue proceedings and reexaminations) and
maintenance of all [ * ] Patents, [ * ] Patents Controlled by [ * ], and [ * ]
Patents that in each case are [ * ] (the “[ * ] Patents”), provided that, unless
otherwise agreed by the Parties, such responsibilities shall be carried out by:
(A) [ * ] by [ * ] the [ * ], unless there exists [ * ] and [ * ]; (B) [ * ] by
[ * ], but only in the case where [ * ] described in subsection (A) had [ * ] of
[ * ]; or (C) [ * ] in conjunction with [ * ] described in the preceding
subsection (A) or (B), as applicable. [ * ], or [ * ], shall provide [ * ] with
an update of the filing, prosecution and maintenance status for each of the [ *
] Patents on a periodic basis, and shall use commercially reasonable efforts to
consult with and cooperate with [ * ] with respect to the filing, prosecution
and maintenance of the [ * ] Patents, including providing [ * ] with drafts of
proposed filings to allow [ * ] a reasonable opportunity for review and comment
before such filings are due. [ * ], or [ * ], shall provide to [ * ] copies of
any papers relating to the filing, prosecution and maintenance of the [ * ]
Patents promptly upon their being filed and received.

(2) Decisions. Subsequent to the Effective Date, in the event of a dispute
between the Parties with regard to the preparation, filing, prosecution
(including any interferences, reissue proceedings and reexaminations) and
maintenance of any [ * ] Patent, the matter shall be promptly referred to the [
* ] of Exelixis and [ * ] for BMS. If these two (2) individuals are unable to
resolve the dispute promptly, then the matter shall be promptly elevated to

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

15



--------------------------------------------------------------------------------

the [ * ] of Exelixis and the [ * ] of BMS. If these two (2) individuals are
unable to resolve the dispute promptly, then, subject to Sections 6.7(a)(i)(3),
6.7(a)(i)(4), 6.7(a)(ii), [ * ] of the ROR Collaboration Agreement, and [ * ] of
the ROR Collaboration Agreement, [ * ] shall have the final decision, except if
such decision: (A) conflicts with the terms of the Agreement; (B) would result
in [ * ] described in [ * ] or a [ * ] of the [ * ]; or (C) materially impacts [
* ] prosecution of Patents that [ * ] a [ * ], in which case of subsection
6.7(a)(i)(2)(A) - (C), [ * ] shall have the final decision.

(3) Limitation on Subsection 6.7(a)(i)(2)(B). If [ * ] reasonably believes that
filing a new patent application covering a [ * ] (other than the [ * ] of a [ *
]) would result in potential claims [ * ] for [ * ], and if [ * ] disputes with
[ * ] that such patent application should be filed, then such dispute shall be
discussed as described in the first two (2) sentences of Section 6.7(a)(i)(2),
and, if still unresolved, shall be arbitrated pursuant to Section [ * ] of the
ROR Collaboration Agreement, and [ * ] shall not have the right to exercise its
final-decision making authority pursuant to Subsection 6.7(a)(i)(2)(B) unless
the dispute is resolved in [ * ] favor.

(4) Limitation on Subsection 6.7(a)(i)(2)(C). [ * ] hereby covenants that it
shall not, without the prior written consent of [ * ] (which shall not be
unreasonably delayed or conditioned), during the term of this Agreement, [ * ]
the decision-making authority granted to [ * ] pursuant to Subsection
6.7(a)(i)(2)(C) [ * ] that is [ * ] as of the Effective Date or [ * ].
Furthermore, if [ * ] the decision-making authority granted to [ * ] pursuant to
Subsection 6.7(a)(i)(2)(C) [ * ] by [ * ], [ * ] or [ * ], and such [ * ] is [ *
] or [ * ] a [ * ] that is [ * ], then [ * ] and [ * ] shall agree, pursuant to
Section [ * ] of the ROR Collaboration Agreement, on [ * ] the decision-making
authority granted to [ * ] pursuant to Subsection 6.7(a)(i)(2)(C).

(ii) Abandonment. In no event shall [ * ] knowingly permit any of the [ * ]
Patents to be abandoned in any country, or elect not to file a new patent
application claiming priority to a patent application within the [ * ] Patents
either before such patent application’s issuance or within the time period
required for the filing of an international (i.e., Patent Cooperation Treaty),
regional (including European Patent Office) or national application, without [ *
] written consent (such consent not to be unreasonably withheld, delayed or
conditioned) or [ * ] otherwise first being given an opportunity to assume full
responsibility (at [ * ] expense) for the continued prosecution and maintenance
of such [ * ] Patents or the filing of such new patent application. Accordingly,
[ * ], or [ * ], shall provide [ * ] with notice of the allowance and expected
issuance date of any patent within the [ * ] Patents, or any of the
aforementioned filing deadlines, and [ * ] shall provide [ * ] with prompt
notice as to whether [ * ] desires [ * ] to file such new patent application. In
the event that [ * ] decides either: (A) not to continue the prosecution or
maintenance of a patent application or patent within the [ * ] Patents in any
country; or (B) not to file such new patent application requested to be filed by
[ * ], [ * ] shall provide [ * ] with notice of this decision at least [ * ]
prior to any pending lapse or abandonment thereof, and [ * ] shall thereafter
have the right to assume responsibility for the filing, prosecution and
maintenance of such patent or patent application. In the event that [ * ]
assumes such responsibility for such filing, prosecution and maintenance, [ * ]
shall no longer have the responsibility for such filing, prosecution and
maintenance of such patent applications and patents, and [ * ] shall cooperate
as reasonably requested by [ * ] to facilitate control of such filing,
prosecution and maintenance by [ * ]. In the case where [ * ] takes over the
filing, prosecution or maintenance of any patent or patent

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

16



--------------------------------------------------------------------------------

application as set forth above, such patent or patent application shall [ * ] be
[ * ] the [ * ], and [ * ] shall [ * ] such patent or patent application.

(iii) Filing, Prosecution and Maintenance of Sole Invention Patents Controlled
by BMS. In accordance with this Section 6.7(a)(iii), BMS shall be responsible
for the filing, prosecution (including any interferences, reissues and
reexaminations) and maintenance of all Sole Invention Patents Controlled by BMS.
BMS shall provide to Exelixis copies of any papers relating to the filing,
prosecution and maintenance of the Sole Invention Patents Controlled by BMS
promptly upon their being filed and received.

(iv) Patent Term Extension. Exelixis and BMS shall each cooperate with each
another and shall use commercially reasonable efforts in obtaining patent term
extension (including any pediatric exclusivity extensions as may be available)
or supplemental protection certificates or their equivalents in any country with
respect to patent rights covering the Products. If elections with respect to
obtaining such patent term extensions are to be made, [ * ] shall have the right
to make the election to seek patent term extension or supplemental protection.

(v) Exelixis Right to Separate Claims. To the extent that any Sole Invention
Patent of Exelixis contains claims that cover compounds that are not Licensed
Compounds (such compounds, “Separable Compounds”), Exelixis shall have the right
to separate any claims that cover such Separable Compounds (and not Licensed
Compounds) and to file such claims in a separate application (e.g., a
continuation, continuation-in-part, or divisional application). Exelixis shall
notify BMS in writing prior to separating such claims, and such separation shall
be at Exelixis’ sole expense.

(b) Payment of Prosecution Costs. [ * ] shall bear the out-of-pocket expenses
(including reasonable fees for any outside counsel, [ * ]) associated with the
filing, prosecution (including any interferences, reissue proceedings and
reexaminations) and maintenance of: (X) Patents covering [ * ]; and (Y) the [ *
] Patents, provided that if any [ * ] or [ * ] is part of a patent application
or patent that [ * ] that are [ * ], then the Parties shall mutually agree upon
an appropriate allocation of the expenses so that [ * ] does not bear any
portion of the out-of-pocket expenses attributable to [ * ].

(c) Payment of Expenses for Joint Inventions. Exelixis and BMS shall mutually
agree on the percentage of expenses that each Party shall bear with respect to
Joint Inventions for which the cost of filing, prosecuting or maintaining such
Joint Invention is not the responsibility of a Party under Section 6.7(b) hereof
(which, in the absence of any other agreement between the Parties, shall be
divided evenly).

(d) Non-payment of Expenses.

(i) If a Party elects not to pay its share of any expenses with respect to a
Patent covering a [ * ] in a given country under any of Sections [ * ] (each, a
“[ * ] Patent”), such Party shall inform the other Party in writing not less
than [ * ] before any relevant deadline (or, in the event of a shorter period in
which to respond to a patent office, as soon as reasonably practicable), and, if
the other Party assumes the expenses associated with the [ * ] Patent, then the
assuming Party shall thereby become the sole owner of such [ * ] Patent in such
country and the

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

17



--------------------------------------------------------------------------------

other Party shall assign to the assuming Party its rights, title and interests
in such [ * ] Patent in such country.

(ii) If a Party is the assignee or owner of a Patent (other than a [ * ] Patent)
that is licensed to the other Party under Section 6.1, and such owning Party
elects not to pay its share of expenses pursuant to Sections [ * ] in a given
country, such owning Party shall inform the other Party in writing not less than
[ * ] before any relevant deadline (or, in the event of a shorter period in
which to respond to a patent office, as soon as reasonably practicable). If the
other Party assumes the expenses associated with the Patent in such country,
then the assuming Party shall thereby [ * ] such Patent and the owning Party
shall [ * ] such Patent in such country.

(iii) If a Party is the licensee of a Patent (other than a [ * ] Patent) under
any of Sections 6.1 or 6.2, and such Party elects not to pay its share of
expenses pursuant to Sections [ * ] in a given country, such Party shall inform
the other Party in writing not less than [ * ] before any relevant deadline (or,
in the event of a shorter period in which to respond to a patent office, as soon
as reasonably practicable) (such Patent(s) in such countries, as identified in
such notice, being a “Cost-Terminated Patent Right”), and shall no longer have
any rights under such Sections 6.1 or 6.2, as applicable, with respect to the
relevant Patent in such country, provided that all remaining rights and licenses
under all other Patent(s) within such licensed Patents would remain in effect.
It is also understood that such licensee shall be offered the opportunity to
assume its share of the responsibility for the costs of filing, prosecution and
maintenance of any Patent(s) claiming priority directly or indirectly from any
such Cost-Terminated Patent Right, and that where such expenses are assumed by
such licensee, it shall be afforded all the rights and licenses as provided
under this Agreement for the licensed Patents (other than the Cost-Terminated
Patent Right) with respect to such Patent(s) claiming priority directly or
indirectly from any such Cost-Terminated Patent Right.

(e) Each Party shall provide to the other Party, on [ * ] basis, a patent report
that includes the serial number, docket number and status of each Patent for
which such Party has the right to direct the filing, prosecution and maintenance
and which [ * ] (in the case of [ * ] such [ * ] that are [ * ]) or [ * ]. The
Parties through their patent counsel shall discuss as appropriate (but not more
than [ * ]) ways in which to allocate such out-of-pocket expenses in an
appropriate, cost-effective manner consistent with the purposes of this
Agreement [ * ].

6.8 Enforcement of Patent Rights.

(a) Enforcement of Exelixis Sole Patents.

(i) Enforcement by [ * ]. In the event that management or in-house counsel for
either Party becomes aware of a suspected infringement by a Third Party of a
Patent claiming a Sole Invention of Exelixis that claims the composition of
matter (including formulation), manufacture or use of one or more Licensed
Compound(s) or Product(s) that is being Developed or Commercialized by BMS or
its Affiliate or sublicensee using Diligent Efforts and which is exclusively
licensed to BMS under Section 6.1 (for purposes of this Section 6.8(a)(i) only,
an “Exelixis Sole Patent”), such Party shall notify the other Party promptly,
and following such notification, the Parties shall confer. Each Party shall
provide the same level of disclosure to the other Party’s in-house counsel
concerning suspected infringement of an Exelixis Sole Patent as such

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

18



--------------------------------------------------------------------------------

Party would provide with respect to suspected infringement of its own issued
Patent or an exclusively licensed issued Patent claiming a product it is
developing or commercializing independent of this Agreement. [ * ] shall have
the right, but shall not be obligated, to bring an infringement action against
any such Third Party or to defend such proceedings at its own expense, in its
own name and entirely under its own direction and control. [ * ] shall
reasonably assist [ * ] (at [ * ] expense) in such actions or proceedings if so
requested, and shall lend its name to such actions or proceedings if requested
by [ * ] or required by law, and [ * ] shall hold [ * ] harmless from any
liability incurred by [ * ] arising out of any such proceedings or actions at [
* ] request. [ * ] shall have the right to participate and be represented in any
such suit by its own counsel at its own expense. No settlement of any such
action or defense which restricts the scope, or adversely affects the
enforceability, of any such Exelixis Sole Patent may be entered into by [ * ]
without the prior consent of [ * ] (such consent not to be unreasonably
withheld, delayed or conditioned).

(ii) Enforcement by [ * ]. If [ * ] elects not to bring any action for
infringement or to defend any proceeding described in Section 6.8(a)(i) and so
notifies [ * ], or where [ * ] otherwise desires to bring an action or to defend
any proceeding directly involving an Exelixis Sole Patent, then [ * ] may bring
such action or defend such proceeding at its own expense, in its own name and
entirely under its own direction and control; provided that [ * ] must confer
with [ * ] with respect to any such action or proceeding and obtain the prior
written consent of [ * ] to commence such action or proceeding, such consent not
to be unreasonably withheld, delayed or conditioned; provided further, that with
respect to any Exelixis Sole Patent that is a Patent [ * ] the [ * ] (or foreign
equivalent(s) of such Patent or the [ * ]) by [ * ] (a “[ * ] Patent”), if [ * ]
fails to consent to any such action or proceeding, the [ * ] for any [ * ] such
Exelixis Sole Patent shall in no event [ * ] by any failure to enforce such
Exelixis Sole Patent. [ * ] shall reasonably assist [ * ] (at [ * ] expense) in
any action or proceeding being prosecuted or defended by [ * ]s, if so requested
by [ * ] or required by law, and [ * ] shall hold [ * ] harmless from any
liability incurred by [ * ] arising out of any such proceedings or actions. [ *
] shall have the right to participate and be represented in any such suit by its
own counsel at its own expense. No settlement of any such action or defense
which restricts the scope, or adversely affects the enforceability, of a [ *
]Patent, may be entered into by [ * ] without the prior consent of [ * ] (such
consent not to be unreasonably withheld, delayed or conditioned).

(b) Enforcement of Joint Patents.

(i) Joint Product Patents.

(1) Enforcement by [ * ]. In the event that management or in-house counsel for
either Party becomes aware of a suspected infringement of a Patent claiming a
Joint Invention that pertains to the composition of matter (including
formulation), manufacture or use of one or more Licensed Compound(s) or
Product(s) that is being Developed or Commercialized by BMS or its Affiliate or
sublicensee using Diligent Efforts and (a “Joint Product Patent”), such Party
shall notify the other Party promptly, and following such notification, the
Parties shall confer. Each Party shall provide the same level of disclosure to
the other Party’s in-house counsel concerning suspected infringement of a Joint
Product Patent as such Party would provide with respect to suspected
infringement of its own issued Patent or an exclusively licensed issued Patent
claiming a product it is developing or commercializing independent of this
Agreement. [ * ] shall have the right, but shall not be obligated, to bring an
infringement action or

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

19



--------------------------------------------------------------------------------

to defend such proceedings at its own expense, in its own name and entirely
under its own direction and control. [ * ] shall reasonably assist [ * ] (at [ *
] expense) in such actions or proceedings if so requested, and shall lend its
name to such actions or proceedings if requested by [ * ] or required by law,
and [ * ] shall hold [ * ] harmless from any liability incurred by [ * ] arising
out of any such proceedings or actions. [ * ] shall have the right to
participate and be represented in any such suit by its own counsel at its own
expense. No settlement of any such action or defense which restricts the scope
or affects the enforceability of a Joint Product Patent may be entered into by [
* ] without the prior consent of [ * ] (such consent not to be unreasonably
withheld, delayed or conditioned).

(2) Enforcement by [ * ]. If [ * ] elects not to bring any action for
infringement or to defend any proceeding described in Section 6.8(b)(i)(1) and
so notifies [ * ], or for any other enforcement by [ * ] of a Joint Product
Patent which is exclusively licensed to BMS under Section 6.1, then [ * ] may
bring such action or defend such proceeding at its own expense, in its own name
and entirely under its own direction and control; provided that [ * ] must
confer with [ * ] with respect to any such action or proceeding and obtain the
prior written consent of [ * ] to commence such action or proceeding, such
consent not to be unreasonably withheld, delayed or conditioned; provided
further, that with respect to any Joint Product Patent that is a [ * ] Patent,
if [ * ] fails to consent to any such action or proceeding, the [ * ] for any [
* ] such Joint Product Patent shall in no event [ * ] by any failure to enforce
such Joint Product Patent. [ * ] shall reasonably assist [ * ] (at [ * ]
expense) in any action or proceeding being prosecuted or defended by [ * ], if
so requested by [ * ] or required by law, and [ * ] shall hold [ * ] harmless
from any liability incurred by [ * ] arising out of any such proceedings or
actions. [ * ] shall have the right to participate and be represented in any
such suit by its own counsel at its own expense. No settlement of any such
action or defense which restricts the scope or affects the enforceability of a
Joint Product Patent may be entered into by [ * ] without the prior consent of [
* ] (such consent not to be unreasonably withheld, delayed or conditioned).

(ii) Other Joint Patents.

(1) Enforcement by [ * ]. In the event that management or in-house counsel for
either Party becomes aware of a suspected infringement of a Patent that claims a
Joint Invention but is not a Joint Product Patent (an “Other Joint Patent”),
such Party shall notify the other Party promptly, and following such
notification, the Parties shall confer. Each Party shall provide the same level
of disclosure to the other Party’s in-house counsel concerning suspected
infringement of an Other Joint Patent as such Party would provide with respect
to suspected infringement of its own issued Patent or an exclusively licensed
issued Patent claiming a product it is developing or commercializing independent
of this Agreement. [ * ] shall have the right, but shall not be obligated, to
prosecute an infringement action or to defend such proceedings at its own
expense, in its own name and entirely under its own direction and control. [ * ]
shall reasonably assist [ * ] (at [ * ] expense) in such actions or proceedings
if so requested, and shall lend its name to such actions or proceedings if
requested by [ * ] or required by law, and [ * ] shall hold [ * ] harmless from
any liability incurred by [ * ] arising out of any such proceedings or actions.
[ * ] shall have the right to participate and be represented in any such suit by
its own counsel at its own expense. No settlement of any such action or defense
which restricts the scope or affects the enforceability of an Other Joint Patent
may be entered into by [ * ] without the prior consent of [ * ] (such consent
not to be unreasonably withheld, delayed or conditioned).

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

20



--------------------------------------------------------------------------------

(2) Enforcement by [ * ]. If [ * ] elects not to bring any action for
infringement or to defend any proceeding described in Section 6.8(b)(ii)(1) and
so notifies [ * ], then [ * ] may bring such action or defend such proceeding at
its own expense, in its own name and entirely under its own direction and
control; provided that [ * ] must confer with [ * ] with respect to any such
action or proceeding and obtain the prior written consent of [ * ] to commence
such action or proceeding, such consent not to be unreasonably withheld, delayed
or conditioned; provided further, that with respect to any Other Joint Patent
that is a [ * ] Patent, if [ * ] fails to consent to any such action or
proceeding, the [ * ] for any [ * ] such Other Joint Patent shall in no event [
* ] by any failure to enforce such Other Joint Patent. [ * ] shall reasonably
assist [ * ] (at [ * ] expense) in any action or proceeding being prosecuted or
defended by [ * ], if so requested by [ * ] or required by law, and [ * ] shall
hold [ * ] harmless from any liability incurred by [ * ] arising out of any such
proceedings or actions. [ * ] shall have the right to participate and be
represented in any such suit by its own counsel at its own expense. No
settlement of any such action or defense which restricts the scope or affects
the enforceability of an Other Joint Patent may be entered into by [ * ] without
the prior consent of [ * ] (such consent not to be unreasonably withheld,
delayed or conditioned).

(c) General Provisions Relating to Enforcement of Patents.

(i) Withdrawal. If either Party brings such an action or defends such a
proceeding under this Section 6.8 and subsequently ceases to pursue or withdraws
from such action or proceeding, it shall promptly notify the other Party and the
other Party may substitute itself for the withdrawing Party under the terms of
this Section 6.8 (including such prior written consent as provided for under
this Section 6.8) at its own expense.

(ii) Recoveries. In the event either Party exercises the rights conferred in
this Section 6.8 and recovers any damages or other sums in such action, suit or
proceeding or in settlement thereof, such damages or other sums recovered shall
first be applied to all out-of-pocket costs and expenses incurred by the Parties
in connection therewith, including attorneys fees. If such recovery is
insufficient to cover all such costs and expenses of both Parties, it shall be
shared in proportion to the total such costs and expenses incurred by each
Party. If after such reimbursement any funds shall remain from such damages or
other sums recovered, such funds shall be [ * ].

(d) Data Exclusivity and Orange Book Listings. With respect to data exclusivity
periods (such as those periods listed in the FDA’s Orange Book (including any
available pediatric extensions) or periods under national implementations of
Article 9.1(a)(iii) of Directive 2001/EC/83, and all international equivalents),
BMS shall use commercially reasonable efforts consistent with its obligations
under applicable law (including any applicable consent order) to seek, maintain
and enforce all such data exclusivity periods available for the Products. With
respect to filings in the FDA Orange Book (and foreign equivalents) for issued
patents for a Product, upon request by BMS (and at BMS’ expense), Exelixis shall
provide reasonable cooperation to BMS in filing and maintaining such Orange Book
(and foreign equivalent) listings.

(e) No Action in Violation of Law. Neither Party shall be required to take any
action pursuant to this Section 6.8 that such Party reasonably determines in its
sole judgment and discretion conflicts with or violates any court or government
order or decree applicable to such Party.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

21



--------------------------------------------------------------------------------

(f) Notification of Patent Certification. [ * ] shall notify and provide [ * ]
with copies of any allegations of alleged patent invalidity, unenforceability or
non-infringement of any [ * ] Patent [ * ] hereunder pursuant to a Paragraph IV
Patent Certification by a Third Party filing an Abbreviated New Drug
Application, an application under §505(b)(2) or other similar patent
certification by a Third Party, and any foreign equivalent thereof. Such
notification and copies shall be provided to [ * ] by [ * ] as soon as
practicable and at least within [ * ] after [ * ] receives such certification,
and shall be sent by facsimile and overnight courier to the address set forth
below:

[ * ]

6.9 Defense of Third Party Claims. If a claim is brought by a Third Party that
any activity related to work performed by a Party under the Agreement infringes
the intellectual property rights of such Third Party, each Party shall give
prompt written notice to the other Party of such claim, and following such
notification, the Parties shall confer on how to respond.

6.10 Copyright Registrations. Copyrights and copyright registrations on
copyrightable subject matter shall be filed, prosecuted, defended, and
maintained, and the Parties shall have the right to pursue infringers of any
copyrights owned or Controlled by it, in substantially the same manner as the
Parties have allocated such responsibilities, and the expenses therefor, for
patent rights under this Article 6.

 

7. COMPENSATION

7.1 Upfront Payment. BMS shall pay Exelixis an upfront payment of Thirty-Five
Million Dollars ($35,000,000) within [ * ] after the Effective Date. Such
payment shall be noncreditable and nonrefundable.

7.2 Milestone Payments to Exelixis.

(a) Development and Regulatory Milestones. For each Product, BMS shall make the
milestone payments set forth below to Exelixis within [ * ] after the first
achievement of each indicated event by BMS or any of its Affiliates or
sublicensees with respect to such Product. All such milestone payments made by
BMS to Exelixis hereunder shall be noncreditable and nonrefundable. For clarity,
with respect to milestones that are triggered by the [ * ], such [ * ] must be [
* ] that is [ * ] and [ * ] the [ * ] or [ * ] the [ * ]. For example, if the [
* ] is [ * ] the [ * ] or [ * ], a milestone for [ * ] would be possible for the
first occurrence of [ * ] that is [ * ] and [ * ] the [ * ] or [ * ] (such as [
* ], etc).

 

Event

   Milestone
Payment  

(i) [ * ]

   $ [  * ] 

(ii) [ * ]

   $ [  * ] 

(iii) [ * ]

   $ [  * ] 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

22



--------------------------------------------------------------------------------

(iv) [ * ]

   $              [ * ] 

(v) [ * ]

   $              [ * ] 

(vi) [ * ]

   $              [ * ] 

(vii) [ * ]

   $              [ * ] 

(viii) [ * ]

   $              [ * ] 

(ix) [ * ]

   $              [ * ] 

(x) [ * ]

   $              [ * ] 

(xi) [ * ]

   $              [ * ] 

(xii) [ * ]

   $              [ * ] 

(b) Commercial Milestones. BMS shall make the milestone payments set forth below
to Exelixis after first achievement of each indicated event by BMS or any of its
Affiliates or sublicensees with respect to each Product. Each milestone payment
shall be made by BMS [ * ], [ * ] due and payable [ * ] after the end of the [ *
] in which such milestone event is met. BMS shall pay [ * ] to Exelixis [ * ]
if, at the time [ * ], the [ * ] the payment obligation (the “[ * ]”) was [ * ]
for the [ * ]. Otherwise, the [ * ] shall be [ * ], provided that [ * ]. BMS
shall pay [ * ] to Exelixis [ * ] if, at the time [ * ], the [ * ] for the [ *
]. Otherwise, the [ * ] shall be [ * ], provided that the [ * ]. All such
milestone payments made by BMS to Exelixis hereunder shall be noncreditable and
nonrefundable, and shall be paid only once with respect to each Product.

 

Event

   Milestone Payment

[ * ]

   $[ * ]

[ * ]

   $[ * ]

[ * ]

   $[ * ]

(c) Milestone Payment Restrictions. Each milestone payment set forth in
Section 7.2(a) shall be paid [ * ] with respect to [ * ], [ * ] the [ * ] or [ *
] the [ * ] in [ * ] for [ * ], or the [ * ] or [ * ] for [ * ].

(d) Milestone Payments for [ * ]. If BMS is diligently developing and paying
milestones to Exelixis under Section 7.2(a) [ * ], the payments otherwise to be
made to Exelixis under Sections 7.2(a) for [ * ] shall be [ * ] such [ * ] the [
* ] in [ * ], in which case BMS shall pay Exelixis [ * ] any such [ * ] in [ * ]
within [ * ] of the [ * ] such [ * ]; provided, however, that if this Agreement
terminates before such [ * ], then BMS shall [ * ] pay Exelixis the [ * ]. If [
* ] the [ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

23



--------------------------------------------------------------------------------

or [ * ], then BMS shall only pay milestones [ * ] for the events that [ * ] the
[ * ] such [ * ]; however, if a [ * ], then BMS shall pay the milestones [ * ] a
[ * ] have been paid [ * ]. For clarity, the Parties agree that [ * ] shall [ *
], [ * ], or [ * ] of the [ * ] the [ * ].

7.3 Royalty Payments to Exelixis for Net Sales of Products. For each Product,
and for all Program Backups that are Products, BMS shall pay to Exelixis
royalties on Net Sales of such Product by BMS (or its Affiliates or
sublicensees) in the Territory at a royalty rate determined by aggregate Net
Sales in the Territory of such Product in a calendar year as follows:

 

Calendar year Net Sales of Products in the Territory

   Royalty Rate

First $[ * ]

   [ * ]%

Portion above $[ * ] and up to and including $[ * ]

   [ * ]%

Portion above $[ * ]

   [ * ]%

For clarity, Net Sales shall be [ * ]. For the purpose of this Section 7.3, all
Products [ * ] shall be [ * ] and the Net Sales of such Products shall be [ * ]
the [ * ], regardless of whether [ * ] or [ * ], or [ * ] or [ * ]. All royalty
payments made by BMS to Exelixis hereunder shall be noncreditable and
nonrefundable, [ * ] to Exelixis, in which case such [ * ] shall be [ * ] (or,
in the event that [ * ], such [ * ] shall be [ * ]).

7.4 Third Party Royalties for Products in the Territory and Products in the U.S.

(a) [ * ] all Third Party royalties owed with respect to either a Product in the
Territory on intellectual property that is intellectual property that: (A) [ * ]
from a Third Party prior to the Effective Date and [ * ]; and (B) [ * ]. Subject
to Section 7.4(b), [ * ] Third Party royalties owed on intellectual property in
connection with the development and commercialization of a Product in the
Territory; provided that each Party shall bear all Third Party royalties arising
from any infringing activities by such Party prior to the Effective Date.

(b) BMS may deduct from the royalties it would otherwise owe to Exelixis
pursuant to Section 7.3 for a particular Product, an amount equal to [ * ] of
all royalties payable to a Third Party in consideration for rights necessary or
reasonably useful for the manufacture, use or sale of such Product, up to a
maximum deduction of [ * ] of the royalties due Exelixis for such Product.

7.5 [ * ]. During the applicable Royalty Term for a particular Product, if the
Patents claiming the composition of matter of such Product have expired, and if
any [ * ]: (a) [ * ] in any given country in any year; and (b) such [ * ] in
such country for such year are, [ * ]:

(i) [ * ], but [ * ] of the [ * ] in such country, then [ * ]; or

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

24



--------------------------------------------------------------------------------

(ii) [ * ] of the [ * ] in such country, then [ * ].

7.6 Limitation on Deductions. Notwithstanding anything to the contrary in this
Agreement, the operation of Section 7.4 and Section 7.5 for a given Product,
whether singularly or in combination with each other, shall not [ * ].

7.7 Quarterly Payments and Reports. All royalties due under Section 7.3 shall be
paid quarterly, on a country-by-country basis, within [ * ] of the end of the
relevant quarter for which royalties are due. BMS shall provide to Exelixis
within [ * ] after the end of each quarter a report that summarizes the Net
Sales of a Product during such quarter, provided that to the extent additional
information is reasonably required by Exelixis to comply with its obligations to
any of its licensors, the Parties shall work together in good faith to timely
compile and produce such additional information. Such reports shall also include
detailed information regarding the calculation of royalties due pursuant to
Section 7.3, including allowable deductions in the calculation of Net Sales of
each Product on which royalties are paid, and, to the extent Section 7.5 is
applicable, the calculation of [ * ] and [ * ] of [ * ].

7.8 Term of Royalties. Exelixis’ right to receive royalties under Section 7.3
shall expire on a country-by-country and Product-by-Product basis upon the later
of: (a) [ * ]; or (b) [ * ] (the “Royalty Term”). Upon the expiration of the
Royalty Term with respect to a Product in a country, BMS shall have a
fully-paid-up perpetual license under Sections 6.1(a) and 6.1(b) for the making,
using, selling, offering for sale and importing of such Product in such country.

7.9 Payment Method. All payments due under this Agreement to Exelixis shall be
made by bank wire transfer in immediately available funds to an account
designated by Exelixis. All payments hereunder shall be made in Dollars.

7.10 Taxes. Exelixis shall pay any and all taxes levied on account of all
payments it receives under this Agreement. If laws or regulations require that
taxes be withheld, BMS shall: (a) deduct those taxes from the remittable
payment; (b) pay the taxes to the proper taxing authority; and (c) send evidence
of the obligation together with proof of tax payment to Exelixis within [ * ]
following that tax payment. The Parties shall discuss appropriate mechanisms for
minimizing such taxes to the extent possible in compliance with applicable law.

7.11 Blocked Currency. In each country where the local currency is blocked and
cannot be removed from the country, royalties accrued in that country shall be
paid to Exelixis in Dollars based on the Dollar reported sales for the quarter
(translated for such country per Statement of Financial Standards No. 52),
unless otherwise mutually agreed.

7.12 Sublicenses. In the event BMS grants any permitted licenses or sublicenses
to Third Parties to sell Products that are subject to royalty payments under
Section 7.3, BMS shall have the responsibility to account for and report sales
of any Product by a licensee or a sublicensee on the same basis as if such sales
were Net Sales by BMS. BMS shall pay to Exelixis (or cause the licensee or
sublicensee to pay to Exelixis, with BMS remaining responsible for any failure
of the licensee or sublicensee to pay amounts when due under this Agreement):
(a) royalties on such sales as if such sales of the licensee or sublicensee were
Net Sales of BMS or any of its Affiliates; and (b) milestones payments pursuant
to Section 7.2 based on the achievement by such licensee or sublicensee of any
milestone event contemplated in such Sections as if such milestone event had

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

25



--------------------------------------------------------------------------------

been achieved by BMS or any of its Affiliates hereunder. Any sales by BMS’
Affiliates and sublicensees of BMS or such sublicensee’s Affiliates, in each
case to Third Parties, shall be aggregated with sales by BMS for the purpose of
calculating the aggregate Net Sales in Sections 7.2 and 7.3.

7.13 Foreign Exchange. Conversion of sales recorded in local currencies to
Dollars shall be performed in a manner consistent with BMS’ normal practices
used to prepare its audited financial statements for internal and external
reporting purposes, which uses a widely accepted source of published exchange
rates.

7.14 Records. BMS shall keep (and shall ensure that its Affiliates and
sublicensees shall keep) such records as are required to determine, in a manner
consistent with GAAP and this Agreement, the sums due under this Agreement,
including Net Sales. All such books, records and accounts shall be retained by
such Party until the later of (a) [ * ] after the end of the period to which
such books, records and accounts pertain and (b) the [ * ] (or any extensions
thereof), or for such longer period as may be required by applicable law. BMS
shall require its sublicensees to provide to it a report detailing the foregoing
expenses and calculations incurred or made by such sublicensee, which report
shall be made available to Exelixis in connection with any audit conducted by
Exelixis pursuant to Section 7.15.

7.15 Audits. Exelixis shall have the right to have an independent certified
public accountant, reasonably acceptable to BMS, to have access during normal
business hours, and upon reasonable prior written notice, to examine only those
records of BMS (and its Affiliates and sublicensees) as may be reasonably
necessary to determine, with respect to any calendar year ending not more than [
* ] prior to Exelixis’ request, the correctness or completeness of any report or
payment made under this Agreement. The foregoing right of review may be
exercised [ * ]. Results of any such examination shall be: (a) limited to
information relating to the Products; (b) made available to both Parties; and
(c) subject to Article 9. Exelixis shall bear the full cost of the performance
of any such audit, unless such audit discloses a variance to the detriment of
Exelixis of more than [ * ] from the amount of the original report, royalty or
payment calculation, in which case BMS shall bear the full cost of the
performance of such audit. The results of such audit shall be [ * ].

7.16 Interest. Any payments or portions thereof due hereunder that are not paid
on the date such payments are due under this Agreement shall bear interest at a
rate equal to the lesser of: (a) [ * ] Rate as published by Citibank, N.A., New
York, New York, or any successor thereto, at 12:01 a.m. on the first day of each
quarter in which such payments are overdue; or (b) the maximum rate permitted by
law, in each case calculated on the number of days such payment is delinquent,
compounded monthly.

7.17 Non-Monetary Consideration. In the event that BMS or its Affiliates or
sublicensees receives any non-monetary consideration in connection with the sale
of a Product, BMS’ payment obligations under this Article 7 shall be based on
the fair market value of such other consideration. In such case, BMS shall
disclose the terms of such arrangement to Exelixis and the Parties shall
endeavor in good faith to agree on such fair market value.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

26



--------------------------------------------------------------------------------

7.18 Payments to or Reports by Affiliates. Any payment required under any
provision of this Agreement to be made to either Party or any report required to
be made by any Party shall be made to or by an Affiliate of that Party if
designated in writing by that Party as the appropriate recipient or reporting
entity.

 

8. EXCLUSIVITY

8.1 Licensed Compounds. This Agreement will be exclusive with respect to the
Development, Manufacture, and Commercialization of [ * ] that are intended to [
* ], as described below.

(a) Prior to Commercialization. Subject to Sections 8.1(a)(i), 8.2, 8.3 and 8.4,
[ * ], [ * ] (directly or indirectly, and either with or without a bona fide
collaborator) outside the scope of this Agreement any programs: (I) that [ * ]
that [ * ]; or (II) where [ * ].

(i) [ * ] of a Product. Upon either (A) the [ * ] of [ * ] Products pursuant to
Section [ * ]; or (B) the [ * ] of [ * ] Product pursuant to Section [ * ], [ *
] (directly or indirectly, and either with or without a bona fide collaborator)
outside the scope of this Agreement programs to [ * ] that [directly bind and
modulate such TGR5 without any further obligation to the other Party].

(ii) [ * ] of a [ * ]. In the event of any [ * ] of a [ * ] that is permitted
under Section [ * ], the Party [ * ] shall [ * ] a [ * ] of [ * ] of any [ * ] a
[ * ] subsequent to [ * ] of a [ * ] and [ * ] the [ * ] the [ * ] with respect
to such [ * ] or [ * ] of this Agreement (in either case, [ * ]).

(b) Subsequent to Commercialization. Subject to Sections 8.2, 8.3 and 8.4, [ *
], [ * ] (directly or indirectly, and either with or without a bona fide
collaborator) outside the scope of this Agreement any programs to [ * ] that [ *
], and any [ * ] subject to the following terms and conditions:

(i) Commercial Launch of [ * ]. [Neither Party may commercialize outside of the
Agreement], any product [ * ]: (A) that is [ * ] and [ * ]; or (B) where the [ *
] that [such Small Molecule Compound directly binds and modulates TGR5 at the
Target Potency Threshold] (any such product, a “[ * ]”), for a [ * ] of a [ * ].

8.2 [ * ]. Notwithstanding anything to the contrary set forth in this Article 8,
if a Party is engaged in [ * ] a program that is [ * ] that is [ * ], and [ * ]
such program [ * ], such Party shall [ * ] with such [ * ] in order to [ * ] so
the [ * ] the [ * ] for [ * ].

8.3 Not Applicable to [ * ]. The restrictions and obligations in Section 8.1
shall not apply with respect to either Party for [ * ] that are [ * ] by such
Party [ * ] (either with or without a bona fide collaborator).

8.4 [ * ] Right. [ * ] may [ * ] with a [ * ] that [ * ] a [ * ] solely with
respect to the [ * ] of [ * ] and/or a [ * ] that [ * ]: (a) any [ * ] product
that is [ * ] a [ * ]; and (b) such [ * ] a [ * ], on the condition that [ * ]
to [ * ] of [ * ] with respect to [ * ] as set forth herein (assuming such [ * ]
and/or a [ * ]).

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

27



--------------------------------------------------------------------------------

9. CONFIDENTIALITY

9.1 Nondisclosure of Confidential Information. All Information or Materials
disclosed by one Party to the other Party pursuant to this Agreement, and,
subject to Section 9.6, Information that is generated pursuant to this Agreement
with respect to Licensed Compounds or Products (for so long as such Licensed
Compound or Product is not removed from the Agreement as a result of a Product
specific termination pursuant to Section 10.2 or Section 10.3), shall be
“Confidential Information” for all purposes hereunder. The Parties agree that
during the period from the Execution Date to the Effective Date, during term of
this Agreement and for a period of [ * ] thereafter, a Party receiving
Confidential Information of the other Party shall: (a) use Diligent Efforts to
maintain in confidence such Confidential Information (but not less than those
efforts as such Party uses to maintain in confidence its own proprietary
industrial information of similar kind and value) and not to disclose such
Confidential Information to any Third Party without prior written consent of the
other Party (such consent not to be unreasonably withheld, delayed or
conditioned), except for disclosures made in confidence to any Third Party under
terms consistent with this Agreement and made in furtherance of this Agreement
or of rights granted to a Party hereunder; and (b) not use such other Party’s
Confidential Information for any purpose except those permitted by this
Agreement (it being understood that this Section 9.1 shall not create or imply
any rights or licenses not expressly granted under Article 6 or Article 10
hereof).

9.2 Exceptions. The obligations in Section 9.1 shall not apply with respect to
any portion of the Confidential Information that the receiving Party can show by
competent written proof:

(a) Is publicly disclosed by the disclosing Party, either before or after it is
disclosed to the receiving Party hereunder; or

(b) Was known to the receiving Party or any of its Affiliates, without
obligation to keep it confidential, prior to disclosure by the disclosing Party;
or

(c) Is subsequently disclosed to the receiving Party or any of its Affiliates by
a Third Party lawfully in possession thereof and without obligation to keep it
confidential; or

(d) Is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
receiving Party, and is not directly or indirectly supplied by the receiving
Party in violation of this Agreement; or

(e) Has been independently developed by employees or contractors of the
receiving Party or any of its Affiliates without the aid, application or use of
the disclosing Party’s Confidential Information.

9.3 Authorized Disclosure. A Party may disclose the Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary in the following instances; provided that notice of any such
disclosure shall be provided as soon as practicable to the other Party:

(a) Filing or prosecuting Patents relating to Sole Inventions, Joint Inventions
or Products, in each case pursuant to activities under this Agreement;

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

28



--------------------------------------------------------------------------------

(b) Regulatory filings;

(c) Prosecuting or defending litigation;

(d) Complying with applicable governmental laws and regulations; and

(e) Disclosure, in connection with the performance of this Agreement, or
exercise of its rights hereunder, to Affiliates, potential collaborators,
partners, and actual and potential licensees (including potential co-marketing
and co-promotion contractors, research contractors and manufacturing
contractors), research collaborators, potential investment bankers, investors,
lenders, and investors, employees, consultants, or agents, each of whom prior to
disclosure must be bound by similar obligations of confidentiality and non-use
at least equivalent in scope to those set forth in this Article 9.

The Parties acknowledge that the terms of this Agreement shall be treated as
Confidential Information of both Parties. Such terms may be disclosed by a Party
to individuals or entities covered by Section 9.3(e) above, each of whom prior
to disclosure must be bound by similar obligations of confidentiality and
non-use at least equivalent in scope to those set forth in this Article 9. In
addition, a copy of this Agreement may be filed by either Party with the
Securities and Exchange Commission in connection with any public offering of
such Party’s securities, in connection with such Party’s on-going periodic
reporting requirements under the federal securities laws, or as otherwise
necessary under applicable law or regulations. In connection with any such
filing, such Party shall endeavor to obtain confidential treatment of economic,
competitively sensitive, and trade secret information.

9.4 Termination of Prior Agreements. All Information exchanged between the
Parties under the Confidential Disclosure Agreement between Exelixis and BMS
executed as of [ * ], and amended as of [ * ] and [ * ] (such confidential
disclosure agreement, as amended, the “Prior CDA”) that relates to TGR5,
Licensed Compounds or Products shall be deemed Confidential Information and
shall, commencing upon the Execution Date, be subject to the terms of this
Article 9 rather than the Prior CDA. The Prior CDA shall otherwise remain in
full force and effect, including with respect to each Party’s rights with
respect to breaches thereof, if any, that occurred prior to the Execution Date
with respect to Information described in the first sentence of this Section 9.4.

9.5 Publicity. The Parties agree that the public announcement of the execution
of this Agreement shall be substantially in the form of the press release
attached as Exhibit 9.5. Any other publication, news release or other public
announcement relating to this Agreement or to the performance hereunder, shall
first be reviewed and approved by both Parties; provided, however, that any
disclosure which is required by law, including disclosures required by the U.S.
Securities and Exchange Commission or made pursuant to the requirements of the
national securities exchange or other stock market on which such Party’s
securities are traded, as advised by the disclosing Party’s counsel may be made
without the prior consent of the other Party, although the other Party shall be
given prompt notice of any such legally required disclosure and to the extent
practicable shall provide the other Party an opportunity to comment on the
proposed disclosure.

9.6 Publications. Subject to Section 9.3, each Party agrees to provide the other
Party the opportunity to review any proposed disclosure which contains
Confidential Information of the

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

29



--------------------------------------------------------------------------------

other Party and would or may constitute an oral, written or electronic public
disclosure if made (including the full content of proposed abstracts,
manuscripts or presentations), and which relate to any Inventions, at least [ *
] prior to its intended submission for publication and agrees, upon request, not
to submit any such abstract or manuscript for publication until the other Party
is given a reasonable period of time to secure patent protection for any
material in such publication which it believes to be patentable; provided,
however, that BMS may publish results of clinical studies relating to Licensed
Compounds without the prior review or approval of Exelixis. Both Parties
understand that a reasonable commercial strategy may require delay of
publication of information or filing of patent applications. The Parties agree
to review and consider delay of publication and filing of patent applications
under certain circumstances. The Alliance Managers (or the Parties), as
appropriate, shall review such requests and recommend subsequent action. Subject
to Section 9.3, neither Party shall have the right to publish or present
Confidential Information of the other Party which is subject to Section 9.1.
Nothing contained in this Section 9.6 shall prohibit the inclusion of
Confidential Information of the non-filing Party necessary for a patent
application, provided the non-filing Party is given a reasonable opportunity to
review the extent and necessity for its Confidential Information to be included
prior to submission of such patent application related to the Agreement. Any
disputes between the Parties regarding delaying a publication or presentation to
permit the filing of a patent application shall be referred to the Alliance
Managers (or the Parties), as appropriate.

 

10. TERM AND TERMINATION

10.1 Term. This Agreement shall become effective on the Effective Date and shall
remain in effect until terminated in accordance with Sections 10.2 or 10.3 or by
mutual written agreement, or until the expiration of all payment obligations
under Article 7 (the “Term”).

10.2 BMS’ Right to Terminate. BMS shall have the right to terminate this
Agreement, at any time, on a Product-by-Product and country-by-country basis
upon: (a) [ * ] prior written notice to Exelixis, in the event that such
termination is [ * ] of the [ * ] or (b) [ * ] prior written notice to Exelixis,
in the event that such termination is [ * ] of the [ * ].

10.3 Termination for Material Breach or Patent Challenge

(a) Notice. If either Party believes that the other is in material breach of
this Agreement (including any material breach of a representation or warranty
made in this Agreement), then the non-breaching Party may deliver notice of such
breach to the other Party. In such notice the non-breaching Party shall identify
the actions or conduct that such Party would consider to be an acceptable cure
of such breach. For all breaches other than a failure to make a payment set
forth in Article 7, the allegedly breaching Party shall have [ * ] to cure such
breach. For any breach arising from a failure to make a payment set forth in
Article 7, the allegedly breaching Party shall have [ * ] to cure such breach.

(b) Cure Period. Subject to Section 10.3(c), if the Party receiving notice of
breach fails to cure such breach within the [ * ] period or [ * ] period (as
applicable), or the Party providing the notice reasonably determines that the
proposed corrective plan or the actions being taken to carry it out is not
commercially practicable, the Party originally delivering the notice may

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

30



--------------------------------------------------------------------------------

terminate this Agreement upon [ * ] advance written notice, provided, that if
the breach [ * ] or [ * ], the non-breaching Party may [ * ] the [ * ] with
respect to [ * ].

(c) [ * ] Material Breach. If a Party gives notice of termination under
Section 10.3(a) and the other Party [ * ], or if a Party determines under
Section 10.3(b) that the [ * ] or the [ * ] is [ * ] and such [ * ] such [ * ],
then the [ * ]: (i) [ * ]; or (ii) [ * ] or the [ * ], shall in any case [ * ].
If [ * ] such [ * ] it is [ * ] the [ * ], then such termination shall [ * ] if
the breaching Party fails [ * ] to cure such breach in accordance with the [ * ]
within the time period set forth in Section 10.3(a) for the applicable breach [
* ]. If [ * ] such [ * ] it is [ * ] the [ * ], then [ * ] and [ * ].

(d) Termination for Patent Challenge. Exelixis may terminate this Agreement with
respect to a given Product in a given country if BMS or its Affiliates or
sublicensees, directly or indirectly, individually or in association with any
other person or entity, challenge the validity, enforceability or scope of any
Exelixis Licensed Patents that relate to such Product in such country; provided
that, if BMS, due to a Change of Control transaction, acquires control of a
company that is challenging, directly or indirectly, individually or in
association with another person or entity, the validity, enforceability or scope
of any Exelixis Licensed Patents, BMS shall have [ * ] from the date of such
acquisition to terminate such challenge to such Exelixis Licensed Patents before
Exelixis’ right to terminate under this Section 10.3(d) becomes effective. For
clarity, any dispute as to whether a given Patent is within the scope of
Exelixis Licensed Patents, such matter shall be subject to dispute resolution as
set forth in Section 13.3.

10.4 Survival; Effect of Termination.

(a) In the event of expiration or termination of this Agreement, the following
provisions of this Agreement shall survive: Articles [ * ]; and Sections [ * ].

(b) In any event, expiration or termination of this Agreement shall not relieve
the Parties of any liability which accrued hereunder prior to the effective date
of such expiration or termination nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement nor prejudice either Party’s right to obtain
performance of any obligation.

10.5 Licenses and Payments on Termination.

(a) Termination by BMS (Section 10.2). Subject to Section 10.5(e), if BMS
terminates this Agreement pursuant to Section 10.2 with respect to a particular
Product in any country, then the license granted to BMS under Section 6.1 shall
automatically terminate solely with respect to such Product in such country, and
BMS shall, and hereby does, grant to Exelixis a royalty-free license, with the
right to grant sublicenses, under the BMS Licensed Patents and BMS Licensed
Know-How to clinically develop, make, use, sell, offer for sale and import such
Product in such country. The license described in this Section 10.5(a) shall be
[ * ], except that it shall be [ * ] with respect to the [ * ].

(b) Termination by Exelixis (Section 10.3). If this Agreement terminates
pursuant to Section 10.3 [ * ], and BMS is the breaching Party, then the license
granted to BMS under Section 6.1 shall automatically terminate [ * ], and BMS
shall, and hereby does, grant to Exelixis a license, with the right to grant
sublicenses, under the BMS Licensed Patents and BMS

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

31



--------------------------------------------------------------------------------

Licensed Know-How to clinically develop, make, use, sell, offer for sale and
import such Product [ * ]. The license described in this Section 10.5(b) shall
be [ * ], except that it shall be [ * ] with respect to the [ * ]. For Products
on which [ * ], the license described in this Section 10.5(b) shall be [ * ].
For Products on which [ * ] but which [ * ] and that are [ * ] of [ * ] or [ * ]
in [ * ] that, in either case, [ * ] or the [ * ] or [ * ], the license
described in this Section 10.5(b) shall bear a royalty of [ * ] of Exelixis’ Net
Sales of such Product. For Products on which [ * ] and that are [ * ] of [ * ]
or [ * ] in [ * ] that, in either case, [ * ] or the [ * ] or [ * ], the license
described in this Section 10.5(b) shall bear a royalty of [ * ] of Exelixis’ Net
Sales of such Product. BMS’ right to receive royalties under this
Section 10.5(b) shall expire on a country-by-country and Product-by-Product
basis upon the later of: (i) [ * ]; or [ * ] or the [ * ].

(c) Termination by BMS (Section 10.3). If this Agreement terminates pursuant to
Section 10.3 [ * ], and Exelixis is the breaching Party, then the license
granted to BMS under Section 6.1, shall automatically terminate [ * ], and
Exelixis shall, and hereby does, grant to BMS a license, with the right to grant
sublicenses, under the Exelixis Licensed Patents and Exelixis Licensed Know-How
to clinically develop, make, use, sell, offer for sale and import such Product [
* ]. The license described in this Section 10.5(c) shall be [ * ], except that
it shall be [ * ] with respect to the [ * ]. For Products on which [ * ], the
license described in this Section 10.5(c) shall [ * ]. For Products on which [ *
] but which [ * ] and that are [ * ] of [ * ] or [ * ] in [ * ] that, in either
case, [ * ] or the [ * ] or [ * ], the license described in this Section 10.5(c)
shall bear a royalty of [ * ] of BMS’ Net Sales of such Product. For Products on
which [ * ] and that [ * ] of [ * ] or [ * ] in [ * ] that, in either case, [ *
] or the [ * ] or [ * ], the license described in this Section 10.5(c) shall
bear a royalty of [ * ] of BMS’ Net Sales of such Product. Exelixis’ right to
receive royalties under this Section 10.5(c) shall expire on a
country-by-country and Product-by-Product basis upon the later of: (i) [ * ]; or
(ii) [ * ] or the [ * ].

(d) Transfers Related to Licenses. For each license granted under Sections
10.5(a) – 10.5(c), the licensing Party shall transfer via assignment, license or
sublicense to the licensee Party: (i) all Information reasonably necessary for
the development and commercialization of the Product to which such license
relates; (ii) [ * ] that [ * ] relate to such Product and that are [ * ];
(iii) [ * ] that [ * ] relate to such Product; (iv) [ * ] Controlled by the
licensing Party that [ * ] relate to such Product; and (v) supplies of such
Product (including any intermediates, retained samples and reference standards),
that, in each case ((i) through (v)) are existing and in the Control of the
licensing Party. Any such transfer(s) shall be [ * ] of the [ * ].

(e) Exception for Termination for [ * ]. The license granted to [ * ] under
Section [ * ] shall be of [ * ] with respect to any given Product where [ * ]
termination of Development and/or Commercialization of such Product was due to [
* ]. For purposes of this Section 10.5(e), “[ * ]” means it is [ * ] or [ * ] or
[ * ] that there is [ * ] for [ * ]: (i) [ * ], including [ * ]; or (ii) the [ *
] of [ * ] a Product [ * ] or [ * ], such as [ * ] or [ * ] a Product.
Notwithstanding anything to the contrary, this Section 10.5(e) shall not prevent
[ * ] from using its license in Section [ * ] to [ * ] by [ * ] that was [ * ].
[ * ] shall provide [ * ] with all [ * ] for such [ * ] but shall not [ * ] to [
* ] any [ * ] relating to such [ * ].

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

32



--------------------------------------------------------------------------------

(f) Additional Effects of Termination.

(i) At-Will Transfer. In the event of any termination pursuant to Section 10.2,
BMS shall transfer and assign to Exelixis: (i) all Information relating to the
Product, and [ * ] with respect to Product in BMS’ name; (ii) all [ * ] related
to the Product, to the extent that [ * ]; (iii) all [ * ] related to the
Product; and (iv) all supplies of Product (including any intermediates, retained
samples and reference standards) that in each case are in BMS’ Control and that
relate to the Product. BMS shall take such other actions and execute such other
instruments, assignments and documents as may be necessary to effect the
transfer of rights hereunder to Exelixis.

(ii) Breach Transfer. In the event of any termination pursuant to Section 10.3,
the breaching Party shall transfer and assign to the non-breaching Party:
(i) all Information relating to the Product, and [ * ] with respect to Product
in the breaching Party’s name; (ii) all [ * ] related to the Product, to the
extent that [ * ]; (iii) all [ * ] related to the Product; and (iv) all supplies
of Product (including any intermediates, retained samples and reference
standards) that in each case are in the breaching Party’s Control and that
relate to the Product. The breaching Party shall take such other actions and
execute such other instruments, assignments and documents as may be necessary to
effect the transfer of rights hereunder to the non-breaching Party.

10.6 Interim Supply. In the event of any termination of a Product pursuant to
Section 10.2, or Section 10.3 (where BMS is the breaching Party), in each case [
* ], at Exelixis’ written request, BMS shall supply, or cause to be supplied, to
Exelixis sufficient quantities of Product to satisfy Exelixis’ requirements for
Product for a period of up to [ * ] following the effective date of termination,
as Exelixis may require until Exelixis can itself assume or transition to a
Third Party such manufacturing responsibilities; provided, however that Exelixis
shall use Diligent Efforts to affect such assumption (or transition) as promptly
as practicable. Such supply shall be [ * ] with respect to development supply,
and shall be [ * ] for such Product(s) with respect to commercial supply. Any
such supply will be made pursuant to a supply agreement between the Parties with
typical provisions relating to quality, forecasting and ordering to forecast,
force majeure and product liability and indemnity. In the event that BMS has one
or more agreements with Third Party manufacturers with respect to the
manufacture of a Product, at Exelixis’ request, BMS shall use commercially
reasonable efforts to transfer its rights and obligations under such
agreement(s) to Exelixis upon any such termination.

 

11. REPRESENTATIONS AND WARRANTIES AND COVENANTS

11.1 Mutual Authority. Exelixis and BMS each represents and warrants to the
other as of the Execution Date that: (a) it has the authority and right to enter
into and perform this Agreement, (b) this Agreement is a legal and valid
obligation binding upon it and is enforceable in accordance with its terms,
subject to applicable limitations on such enforcement based on bankruptcy laws
and other debtors’ rights, and (c) its execution, delivery and performance of
this Agreement shall not conflict in any material fashion with the terms of any
other agreement or instrument to which it is or becomes a party or by which it
is or becomes bound, nor violate any law or regulation of any court,
governmental body or administrative or other agency having authority over it.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

33



--------------------------------------------------------------------------------

11.2 Rights in Technology.

(a) During the term of this Agreement, each Party shall use commercially
reasonable efforts to maintain (but without an obligation to renew) and not to
breach any agreements with Third Parties that provide a grant of rights from
such Third Party to a Party that are Controlled by such Party and are licensed
or become subject to a license from such Party to the other Party under Article
6. Each Party agrees to provide promptly the other Party with notice of any such
alleged breach or obligation to renew. As of the Execution Date, each Party is
in compliance in all material respects with any aforementioned agreements with
Third Parties.

(b) Each Party represents and warrants that it: (i) has the ability to grant the
licenses contained in or required by this Agreement; and (ii) is not currently
subject to any agreement with any Third Party or to any outstanding order,
judgment or decree of any court or administrative agency that restricts it in
any way from granting to the other Party such licenses or the right to exercise
its rights hereunder.

(c) Each Party represents and warrants that: (i) it has not granted, and
covenants that it shall not grant after the Execution Date and during the term
of this Agreement, any right, license or interest in or to, or an option to
acquire any of the foregoing with respect to, the intellectual property rights
licensed to the other Party hereunder (including the Exelixis Licensed Patents
and the BMS Licensed Patents, as the case may be) that is in conflict with the
rights (including the rights set forth in Article 6) or licenses granted or to
be granted (including any conditional license rights) to the other Party under
this Agreement; and (ii) it has not granted any lien, security interest or other
encumbrance (excluding any licenses) with respect to any of the intellectual
property rights licensed to the other Party hereunder that would prevent it from
performing its obligations under this Agreement, or permitted such a lien,
security interest or other encumbrance (excluding any permitted licenses) to
attach to the intellectual property rights licensed to the other Party
hereunder.

(d) To the Knowledge of Exelixis as of the Effective Date, Exelixis does not
Control any Small Molecule Compounds that: (i) [ * ] TGR5 [ * ]; (ii) [ * ]
TGR5, [ * ]; and (iii) are not disclosed in the Exelixis Licensed Patents listed
on Exhibit 1.17.

11.3 Performance by Affiliates. The Parties recognize that each may perform some
or all of its obligations under this Agreement through Affiliates; provided,
however, that each Party shall remain responsible and be guarantor of the
performance by its Affiliates and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance. In particular,
if any Affiliate of a Party participates under this Agreement with respect to
Licensed Compounds: (a) the restrictions of this Agreement which apply to the
activities of a Party with respect to Licensed Compounds shall apply equally to
the activities of such Affiliate; and (b) the Party affiliated with such
Affiliate shall assure, and hereby guarantees, that any intellectual property
developed by such Affiliate shall be governed by the provisions of this
Agreement (and subject to the licenses set forth in Article 6) as if such
intellectual property had been developed by the Party.

11.4 Third Party Rights. Each Party represents and warrants to the other Party
that, to its Knowledge as of the Execution Date, its performance of work as
contemplated by this Agreement shall not infringe the valid patent, trade secret
or other intellectual property rights of any

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

34



--------------------------------------------------------------------------------

Third Party. Each Party represents and warrants to the other Party that, to its
Knowledge as of the Execution Date, it will not violate a contractual or
fiduciary obligation owed to such Third Party (including misappropriation of
trade secrets) by performing its work as contemplated by this Agreement.

11.5 Notice of Infringement or Misappropriation. Each Party represents and
warrants to the other Party that, as of the Execution Date, it has received no
notice of infringement or misappropriation of any alleged rights asserted by any
Third Party in relation to any technology that such Party intends, as of the
Execution Date, to use in connection with the Agreement.

11.6 HSR Act Filing; Effective Date. The Parties shall each, prior to or as
promptly as practicable after the Execution Date of this Agreement, file or
cause to be filed with the U.S. Federal Trade Commission and the U.S. Department
of Justice and any relevant foreign governmental authority any notifications
required to be filed under the HSR Act and any applicable foreign equivalent
thereof with respect to the transactions contemplated hereby; provided that the
Parties shall each file the notifications required to be filed under the HSR Act
no later than [ * ] after the Execution Date of this Agreement. Each Party shall
be responsible for its own costs in connection with such filing, except that BMS
shall be [ * ]. The Parties shall use commercially reasonable efforts to respond
promptly to any requests for additional information made by either of such
agencies, and to cause the waiting periods under the HSR Act and any applicable
foreign equivalent thereof to terminate or expire at the earliest possible date
after the date of filing. Each Party shall use its commercially reasonable
efforts to ensure that its representations and warranties set forth in this
Agreement remain true and correct at and as of the Effective Date as if such
representations and warranties were made at and as of the Effective
Date. Notwithstanding anything in this Agreement to the contrary, this Agreement
(other than Article 9 and this Section 11.6) [ * ] under the HSR Act in the
U.S., the expiration or earlier termination of any applicable waiting period
under the antitrust or competition laws of any other jurisdiction, and the
approval or clearance of the transactions contemplated by this Agreement in any
jurisdiction requiring advance approval or clearance (the “Effective Date”).

 

12. INDEMNIFICATION AND LIMITATION OF LIABILITY

12.1 Mutual Indemnification. Subject to Section 12.3, each Party hereby agrees
to indemnify, defend and hold harmless the other Party, its Affiliates, and
their respective directors, employees and agents from and against any and all
Third Party suits, claims, actions, demands, liabilities, expenses and/or
losses, including reasonable legal expenses and reasonable attorneys’ fees
(“Losses”) to the extent such Losses result from any: (a) breach of warranty by
the indemnifying Party contained in the Agreement; (b) breach of the Agreement
or applicable law by such indemnifying Party; (c) negligence or willful
misconduct of the indemnifying Party, its Affiliates or (sub)licensees, or their
respective directors, employees and agents in the performance of the Agreement;
and/or (d) breach of a contractual or fiduciary obligation owed by it to a Third
Party (including misappropriation of trade secrets).

12.2 Indemnification.

(a) Indemnification by BMS. Subject to Section 12.3, BMS hereby agrees to
indemnify, defend and hold harmless Exelixis and its directors, employees and
agents from and

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

35



--------------------------------------------------------------------------------

against any and all Losses to the extent such Losses result from [ * ] or [ * ]
by BMS or its Affiliates, agents or sublicensees, except to the extent such
Losses result from any: (a) breach of warranty by Exelixis contained in the
Agreement; (b) breach of the Agreement or applicable law by Exelixis;
(c) negligence or willful misconduct by Exelixis, its Affiliates or
(sub)licensees, or their respective directors, employees and agents in the
performance of the Agreement; and/or (d) breach of a contractual or fiduciary
obligation owed by Exelixis to a Third Party (including misappropriation of
trade secrets).

(b) Indemnification by Exelixis. Subject to Section 12.3, Exelixis hereby agrees
to indemnify, defend and hold harmless BMS and its directors, employees and
agents from and against any and all Losses to the extent such Losses result from
[ * ] or [ * ] by Exelixis or its Affiliates, agents or sublicensees, except to
the extent such Losses result from any: (a) breach of warranty by BMS contained
in the Agreement; (b) breach of the Agreement or applicable law by BMS;
(c) negligence or willful misconduct by BMS, its Affiliates or (sub)licensees,
or their respective directors, employees and agents in the performance of the
Agreement; and/or (d) breach of a contractual or fiduciary obligation owed by
BMS to a Third Party (including misappropriation of trade secrets).

12.3 Conditions to Indemnification. As used herein, “Indemnitee” shall mean a
party entitled to indemnification under the terms of Sections 12.1 or 12.2. A
condition precedent to each Indemnitee’s right to seek indemnification under
such Sections 12.1 or 12.2 is that such Indemnitee shall:

(a) inform the indemnifying Party under such applicable Section of a Loss as
soon as reasonably practicable after it receives notice of the Loss;

(b) if the indemnifying Party acknowledges that such Loss falls within the scope
of its indemnification obligations hereunder, permit the indemnifying Party to
assume direction and control of the defense, litigation, settlement, appeal or
other disposition of the Loss (including the right to settle the claim solely
for monetary consideration); provided, that the indemnifying Party shall seek
the prior written consent (such consent not to be unreasonably withheld, delayed
or conditioned) of any such Indemnitee as to any settlement which would
materially diminish or materially adversely affect the scope, exclusivity or
duration of any Patents licensed under this Agreement, would require any payment
by such Indemnitee, would require an admission of legal wrongdoing in any way on
the part of an Indemnitee, or would effect an amendment of this Agreement; and

(c) fully cooperate (including providing access to and copies of pertinent
records and making available for testimony relevant individuals subject to its
control) as reasonably requested by, and at the expense of, the indemnifying
Party in the defense of the Loss.

Provided that an Indemnitee has complied with all of the conditions described in
subsections 12.3(a) – (c), as applicable, the indemnifying Party shall provide
attorneys reasonably acceptable to the Indemnitee to defend against any such
Loss. Subject to the foregoing, an Indemnitee may participate in any proceedings
involving such Loss using attorneys of the Indemnitee’s choice and at the
Indemnitee’s expense. In no event may an Indemnitee settle or compromise any
Loss for which the Indemnitee intends to seek indemnification from the
indemnifying Party hereunder

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

36



--------------------------------------------------------------------------------

without the prior written consent of the indemnifying Party (such consent not to
be unreasonably withheld, delayed or conditioned), or the indemnification
provided under such Section 12.1 or 12.2 as to such Loss shall be null and void.

12.4 Limitation of Liability. EXCEPT FOR AMOUNTS PAYABLE TO THIRD PARTIES BY A
PARTY FOR WHICH IT SEEKS REIMBURSEMENT OR INDEMNIFICATION PROTECTION FROM THE
OTHER PARTY PURSUANT TO SECTIONS 12.1 AND 12.2, AND EXCEPT FOR BREACH OF SECTION
9.1 HEREOF, IN NO EVENT SHALL EITHER PARTY, ITS DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS OR AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL,
SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHETHER BASED UPON A
CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER
TORT, OR OTHERWISE, ARISING OUT OF THE AGREEMENT, UNLESS SUCH DAMAGES ARE DUE TO
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LIABLE PARTY (INCLUDING GROSS
NEGLIGENCE OR WILLFUL BREACH WITH RESPECT TO A PARTY’S REPRESENTATIONS AND
WARRANTIES IN ARTICLE 11). FOR CLARITY, THE AMOUNT OF THE UPFRONT PAYMENTS
DESCRIBED IN SECTION 7.1 MAY SERVE AS A MEASURE OF A REMEDY IN THE EVENT OF A
BREACH WITH RESPECT TO EXELIXIS’ REPRESENTATIONS AND WARRANTIES IN ARTICLE 11.

12.5 Agreement Disclaimer. EXCEPT AS PROVIDED IN ARTICLE 11 ABOVE, BMS EXPRESSLY
DISCLAIMS ANY AND ALL OTHER WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES WITH RESPECT TO ANY COMPOUNDS, MATERIALS OR INFORMATION (AND ANY PATENT
RIGHTS OBTAINED THEREON) IDENTIFIED, MADE OR GENERATED BY BMS AS PART OF THE
COLLABORATION OR OTHERWISE MADE AVAILABLE TO EXELIXIS PURSUANT TO THE TERMS OF
THE AGREEMENT. EXCEPT AS PROVIDED IN ARTICLE 11 ABOVE, EXELIXIS EXPRESSLY
DISCLAIMS ANY AND ALL OTHER WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES WITH RESPECT TO ANY COMPOUNDS, MATERIALS OR INFORMATION (AND ANY PATENT
RIGHTS OBTAINED THEREON) IDENTIFIED, MADE OR GENERATED BY EXELIXIS AS PART OF
THE COLLABORATION OR OTHERWISE MADE AVAILABLE TO BMS PURSUANT TO THE TERMS OF
THE AGREEMENT.

 

13. MISCELLANEOUS

13.1 Dispute Resolution. Unless otherwise set forth in this Agreement and
excluding in particular any dispute described in Section 13.3 (which will be
handled exclusively in accordance with Section 13.3), in the event of any
dispute, controversy or claim arising out of, relating to or in connection with
any provision of the Agreement, the Parties shall try to settle their
differences amicably between themselves first, by referring the disputed matter
to the Party’s respective Executive Officers. Either Party may initiate such
informal dispute resolution by sending written

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

37



--------------------------------------------------------------------------------

notice of the dispute to the other Party, and, within [ * ] after such notice,
such Executive Officers shall meet for attempted resolution by good faith
negotiations. If such Executive Officers are unable to resolve such dispute
within [ * ] of their first meeting for such negotiations, either Party may seek
to have such dispute resolved in any U.S. federal or state court of competent
jurisdiction and appropriate venue, provided, that if such suit includes a Third
Party claimant or defendant, and jurisdiction and venue with respect to such
Third Party appropriately resides outside the U.S., then in any other
jurisdiction or venue permitted by applicable law.

13.2 Governing Law. Resolution of all disputes, controversies or claims arising
out of, relating to or in connection with the Agreement or the performance,
enforcement, breach or termination of the Agreement and any remedies relating
thereto, shall be governed by and construed under the substantive laws of the
State of Delaware, without regard to conflicts of law rules.

13.3 Patents and Trademarks; Equitable Relief.

(a) Except as set forth in Section 6.7(a)(i), any dispute, controversy or claim
arising out of, relating to or in connection with: (i) the scope, validity,
enforceability or infringement of any Patent rights covering the research,
development, manufacture, use or sale of any Product; or (ii) any trademark
rights related to any Product, shall in each case be submitted to a court of
competent jurisdiction in the territory in which such Patent or trademark rights
were granted or arose.

(b) Any dispute, controversy or claim arising out of, relating to or in
connection with the need to seek preliminary or injunctive measures or other
equitable relief (e.g., in the event of a potential or actual breach of the
confidentiality and non-use provisions in Article 9) need not be resolved
through the procedure described in Section 13.1 but may be immediately brought
in a court of competent jurisdiction.

13.4 Entire Agreement; Amendments. This Agreement, the collaboration agreement
(for the discovery, development and commercialization of compounds that
antagonize the target known as ROR) that is between Exelixis and BMS and that is
dated as of the Execution Date (the “ROR Collaboration Agreement”), and the
letter agreement that is dated as of the Execution Date and that describes
Exelixis’ creation of a licensing Affiliate (the “Letter Agreement”), set forth
the complete, final and exclusive agreement and all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties hereto and supersedes and terminates all prior agreements and
understandings between the Parties. There are no covenants, promises,
agreements, warranties, representations, conditions or understandings, either
oral or written, between the Parties other than as are set forth in this
Agreement, the ROR Collaboration Agreement, and the Letter Agreement. No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to writing and signed by an authorized
officer of each Party.

13.5 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the U.S. or
other countries which may be imposed upon or related to Exelixis or BMS from
time to time. Each Party agrees that it shall not export, directly or
indirectly, any technical information acquired from the other Party under this
Agreement or any products using such technical information to a location or in a
manner that at the time of

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

38



--------------------------------------------------------------------------------

export requires an export license or other governmental approval, without first
obtaining the written consent to do so from the appropriate agency or other
governmental entity.

13.6 Bankruptcy.

(a) All rights and licenses granted under or pursuant to this Agreement,
including amendments hereto, by each Party to the other Party are, for all
purposes of Section 365(n) of Title 11 of the U.S. Code (“Title 11”), licenses
of rights to intellectual property as defined in Title 11. Each Party agrees
during the term of this Agreement to create and maintain current copies or, if
not amenable to copying, detailed descriptions or other appropriate embodiments,
to the extent feasible, of all such intellectual property. If a case is
commenced by or against either Party (the “Bankrupt Party”) under Title 11,
then, unless and until this Agreement is rejected as provided in Title 11, the
Bankrupt Party (in any capacity, including debtor-in-possession) and its
successors and assigns (including a Title 11 Trustee) shall, at the election of
the Bankrupt Party made within sixty (60) days after the commencement of the
case (or, if no such election is made, immediately upon the request of the
non-Bankrupt Party) either (i) perform all of the obligations provided in this
Agreement to be performed by the Bankrupt Party including, where applicable,
providing to the non-Bankrupt Party portions of such intellectual property
(including embodiments thereof) held by the Bankrupt Party and such successors
and assigns or otherwise available to them or (ii) provide to the non-Bankrupt
Party all such intellectual property (including all embodiments thereof) held by
the Bankrupt Party and such successors and assigns or otherwise available to
them.

(b) If a Title 11 case is commenced by or against the Bankrupt Party and this
Agreement is rejected as provided in Title 11 and the non-Bankrupt Party elects
to retain its rights hereunder as provided in Title 11, then the Bankrupt Party
(in any capacity, including debtor-in-possession) and its successors and assigns
(including a Title 11 Trustee) shall provide to the non-Bankrupt Party all such
intellectual property (including all embodiments thereof) held by the Bankrupt
Party and such successors and assigns or otherwise available to them immediately
upon the non-Bankrupt Party’s written request therefor. Whenever the Bankrupt
Party or any of its successors or assigns provides to the non-Bankrupt Party any
of the intellectual property licensed hereunder (or any embodiment thereof)
pursuant to this Section 13.6, the non-Bankrupt Party shall have the right to
perform the obligations of the Bankrupt Party hereunder with respect to such
intellectual property, but neither such provision nor such performance by the
non-Bankrupt Party shall release the Bankrupt Party from any such obligation or
liability for failing to perform it.

(c) All rights, powers and remedies of the non-Bankrupt Party provided herein
are in addition to and not in substitution for any and all other rights, powers
and remedies now or hereafter existing at law or in equity (including Title 11)
in the event of the commencement of a Title 11 case by or against the Bankrupt
Party. The non-Bankrupt Party, in addition to the rights, power and remedies
expressly provided herein, shall be entitled to exercise all other such rights
and powers and resort to all other such remedies as may now or hereafter exist
at law or in equity (including under Title 11) in such event. The Parties agree
that they intend the foregoing non-Bankrupt Party rights to extend to the
maximum extent permitted by law and any provisions of applicable contracts with
Third Parties, including for purposes of Title 11, (i) the right of access to
any intellectual property (including all embodiments thereof) of the Bankrupt
Party or any Third Party with whom the Bankrupt Party contracts to perform an
obligation of the Bankrupt Party under this Agreement, and, in the case of the
Third Party, which is necessary for the development,

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

39



--------------------------------------------------------------------------------

registration and manufacture of Products and (ii) the right to contract directly
with any Third Party described in (i) in this sentence to complete the
contracted work. Any intellectual property provided pursuant to the provisions
of this Section 13.6 shall be subject to the licenses set forth elsewhere in
this Agreement and the payment obligations of this Agreement, which shall be
deemed to be royalties for purposes of Title 11.

13.7 Force Majeure. Each Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure (defined below) and the nonperforming Party promptly
provides notice of the prevention to the other Party. Such excuse shall be
continued so long as the condition constituting force majeure continues and the
nonperforming Party takes reasonable efforts to remove the condition. For
purposes of this Agreement, “force majeure” shall include conditions beyond the
control of the Parties, including an act of God, acts of terrorism, voluntary or
involuntary compliance with any regulation, law or order of any government, war,
civil commotion, labor strike or lock-out, epidemic, failure or default of
public utilities or common carriers, destruction of production facilities or
materials by fire, earthquake, storm or like catastrophe. The payment of
invoices due and owing hereunder shall in no event be delayed by the payer
because of a force majeure affecting the payer.

13.8 Notices. Any notices given under this Agreement shall be in writing,
addressed to the Parties at the following addresses, and delivered by person, by
facsimile (with receipt confirmation), or by FedEx or other reputable courier
service. Any such notice shall be deemed to have been given: (a) as of the day
of personal delivery; (b) one (1) day after the date sent by facsimile service;
or (c) on the day of successful delivery to the other Party confirmed by the
courier service. Unless otherwise specified in writing, the mailing addresses of
the Parties shall be as described below.

 

For Exelixis:    Exelixis, Inc.    170 Harbor Way    P.O. Box 511    So. San
Francisco, CA 94083-0511    Attention: EVP, General Counsel With a copy to:   
Cooley LLP    Five Palo Alto Square    3000 El Camino Real    Palo Alto, CA
94306    Attention: Marya A. Postner, Esq. For BMS:    Bristol-Myers Squibb
Company    P.O. Box 4000    Route 206 and Province Line Road    Princeton, NJ
08543-4000   

Attention: Senior Vice President, Strategy, Transactions and

Alliances

   Phone: 609-252-5333    Fax: 609-252-7212

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

40



--------------------------------------------------------------------------------

With a copy to:    Bristol-Myers Squibb Company    P.O. Box 4000    Route 206
and Province Line Road    Princeton, NJ 08543-4000    Attention: Vice President
and Asst. General Counsel, Business Development    Phone: 609-252-5328    Fax:
609-252-4232

Furthermore, a copy of any notices required or given under Article 6 of this
Agreement shall also be addressed to the [ * ] of [ * ] at the address set forth
in Section 6.8(f).

13.9 Maintenance of Records Required by Law or Regulation. Each Party shall keep
and maintain all records required by law or regulation with respect to Products
and shall make copies of such records available to the other Party upon request.

13.10 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
(such consent not to be unreasonably withheld, delayed or conditioned), except a
Party may make such an assignment without the other Party’s consent to an
Affiliate or to a Third Party successor to all or substantially all of the
business of such Party to which this Agreement relates, whether in a merger,
sale of stock, sale of assets or other transaction; provided that any such
permitted successor or assignee of rights and/or obligations hereunder is
obligated, by reason of operation of law or pursuant to a written agreement with
the other Party, to assume performance of this Agreement or such rights and/or
obligations; and provided, further, that if assigned to an Affiliate, the
assigning Party shall remain jointly and severally responsible for the
performance of this Agreement by such Affiliate. Any permitted assignment shall
be binding on the successors of the assigning Party. Any assignment or attempted
assignment by either Party in violation of the terms of this Section 13.10 shall
be null and void and of no legal effect.

13.11 Electronic Data Interchange. If both Parties elect to facilitate business
activities hereunder by electronically sending and receiving data in agreed
formats (also referred to as Electronic Data Interchange or “EDI”) in
substitution for conventional paper-based documents, the terms and conditions of
this Agreement shall apply to such EDI activities.

13.12 Non-Solicitation of Employees. [ * ], each Party agrees that neither it
nor any of its divisions, operating groups or Affiliates shall recruit, solicit
or induce any employee of the other Party directly involved in the activities
conducted pursuant to this Agreement to terminate his or her employment with
such other Party and become employed by or consult for such Party, whether or
not such employee is a full-time employee of such other Party, and whether or
not such employment is pursuant to a written agreement or is at-will. For
purposes of the foregoing, “recruit”, “solicit” or “induce” shall not be deemed
to mean: (a) circumstances where an employee of a Party initiates contact with
the other Party or any of its Affiliates with regard to possible employment; or
(b) general solicitations of employment not specifically targeted at employees
of a Party or any of its Affiliates, including responses to general
advertisements.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

41



--------------------------------------------------------------------------------

13.13 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

13.14 Severability. If any of the provisions of this Agreement are held to be
invalid or unenforceable by any court of competent jurisdiction from which no
appeal can be or is taken, the provision shall be considered severed from this
Agreement and shall not serve to invalidate any remaining provisions hereof. The
Parties shall make a good faith effort to replace any invalid or unenforceable
provision with a valid and enforceable one such that the objectives contemplated
by the Parties when entering this Agreement may be realized.

13.15 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time.

13.16 Construction of this Agreement. Except where the context otherwise
requires, wherever used, the use of any gender shall be applicable to all
genders, and the word “or” are used in the inclusive sense. When used in this
Agreement, “including” means “including without limitation”. References to
either Party include the successors and permitted assigns of that Party. The
headings of this Agreement are for convenience of reference only and in no way
define, describe, extend or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement. The Parties have each
consulted counsel of their choice regarding this Agreement, and, accordingly, no
provisions of this Agreement shall be construed against either Party on the
basis that the Party drafted this Agreement or any provision thereof. If the
terms of this Agreement conflict with the terms of any Exhibit, then the terms
of this Agreement shall govern. The official text of this Agreement and any
Exhibits hereto, any notice given or accounts or statements required by this
Agreement, and any dispute proceeding related to or arising hereunder, shall be
in English. In the event of any dispute concerning the construction or meaning
of this Agreement, reference shall be made only to this Agreement as written in
English and not to any other translation into any other language.

13.17 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be an original and all of which shall
constitute together the same document. Counterparts may be signed and delivered
by facsimile, or electronically in PDF format, each of which shall be binding
when sent.

Signature page follows.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their proper officers. The date that this Agreement is signed shall
not be construed to imply that the document was made effective on that date.

 

BRISTOL-MYERS SQUIBB COMPANY     EXELIXIS, INC. By:  

    /s/ Jeremy Levin

    By:  

    /s/ Michael Morrissey

Title:  

    Senior Vice President

    Title:  

    CEO

Date:  

    10/08/2010

    Date:  

    10/08/2010

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

43



--------------------------------------------------------------------------------

Exhibit 1.17

List of Exelixis Licensed Patents

 

Exelixis Ref. No.

   External
Counsel
(“EC”)   EC Ref. No.   Country   App. No.   Title

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------

Exhibit 2.2

Form of Transfer Addendum

This Transfer Addendum No.         (the “Transfer Addendum”) to the license
agreement between Bristol-Myers Squibb Company and Exelixis, Inc., effective as
of             , 2010 (the “License Agreement”), is made as of
                    {Note: Please insert date} (the “Addendum Effective Date”),
by and between:

Transferring Party: Exelixis, Inc.

And

Receiving Party: Bristol-Myers Squibb Company

for the transfer of:

(1) Information:

{Note: Please identify any Information other than the Materials that would be
transferred, e.g., assay protocols, or else add “N/A” if not applicable.}

(2) Materials:

(i) the following biological materials:

{Note: Please identify any cell-lines, reagents, genes, vectors and constructs
that would be transferred, or else add “N/A” if not applicable.}

(ii) the following {Licensed Compounds} known as:

{Note: Please insert identifier of the applicable compounds, or else add “N/A”
if not applicable.}

Terms and Special Terms

The Parties agree that the transfer of the above defined Information and
Materials pursuant to this Transfer Addendum shall be covered and submitted to
the terms and conditions of the License Agreement. Any special terms and
conditions identified on Appendix A, attached hereto and incorporated herein,
shall also apply to the transfer of the Materials under this Transfer Addendum.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Transfer Addendum is entered into as of the Addendum
Effective Date, and it is accepted and agreed to by the Parties’ authorized
representatives. The date that this Transfer Addendum is signed shall not be
construed to imply that the document was made effective on that date.

 

 

   

 

Name:   {Note: insert name of AM}     Name:   {Note: insert name of AM} For
Exelixis     For BMS Title:  

    Alliance Manager

    Title:  

    Alliance Manager

Date:  

 

    Date:  

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

3



--------------------------------------------------------------------------------

Appendix A to Transfer Addendum

Special Terms

The following special terms and conditions apply to the transfer of the
Materials under this Transfer Addendum.

{Note: Please identify any special terms and conditions, or else add “N/A” if
not applicable.}

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

4



--------------------------------------------------------------------------------

Exhibit 9.5

Press Release

LOGO [g135356g24h94.jpg]                

Contact:

Charles Butler

Vice President

Corporate Communications

& Investor Relations

Exelixis, Inc.

(650) 837-7277

cbutler@exelixis.com

DeDe Sheel

Associate Director,

Investor Relations

Exelixis, Inc.

(650) 837-8231

dsheel@exelixis.com

EXELIXIS LICENSES PROGRAMS TO BRISTOL-MYERS SQUIBB COMPANY

-Exelixis to receive initial payment of $60 million-

SOUTH SAN FRANCISCO, Calif., October XX, 2010 — Exelixis, Inc. (NASDAQ: EXEL)
announced today that it has entered into two new collaboration agreements with
Bristol-Myers Squibb Company (NYSE:BMY). Under the first agreement, Exelixis
will grant to Bristol-Myers Squibb an exclusive license to its small-molecule
TGR5 agonist program including backups. Under the second agreement, the
companies will collaborate to discover, optimize, and characterize
small-molecule ROR antagonists. The companies have also made minor amendments to
their XL281 and liver X receptor (LXR) agreements. Finally, under the companies’
cancer collaboration agreement Exelixis has opted to exercise its right to opt
out of further co-development of XL139 and will receive an accelerated milestone
payment.

Under the terms of the new agreements, Bristol-Myers Squibb will make a combined
initial payment of $60 million to Exelixis. Exelixis will be eligible for
potential development and approval milestone payments of up to $250 million on
TGR5 and $255 million on the ROR antagonists. Exelixis will also be eligible for
combined sales performance milestones, and royalties on net sales of products
from each of the TGR5 and ROR programs. Bristol-Myers Squibb will receive an
exclusive worldwide license to develop and commercialize small molecule TGR5
agonists and ROR antagonists. Under the TGR5 agreement, Bristol-Myers Squibb
will have sole responsibility for research, development, manufacturing, and
commercialization. Under the ROR agreement, Bristol-Myers Squibb and Exelixis
will collaborate on ROR antagonist programs up to a pre-clinical transition
point and then Bristol-Myers Squibb will have sole responsibility for the
further research, development, manufacture, and commercialization.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------

Exelixis is granting rights to the ROR program in exchange for Bristol-Myers
Squibb waiving rights to receive a third Investigational New Drug (IND)
candidate as agreed to under a collaboration signed in 2006 between the two
companies in the area of oncology.

After Exelixis opts-out of further co-development of XL139, Bristol-Myers Squibb
will receive an exclusive worldwide license to develop and commercialize, and
will have sole responsibility for the further development, manufacture, and
commercialization of the compound.

“We continue our strong relationship with Bristol-Myers Squibb and are excited
for these collaborations to maximize the potential of these novel programs and
bring benefits to patients with serious diseases,” said Michael M. Morrissey,
Ph.D., president and chief executive officer of Exelixis. “These transactions
leverage our discovery expertise with the development expertise of Bristol-Myers
Squibb in inflammation and metabolic diseases, and provide important additional
resources for us to continue our focus on our clinical stage development
pipeline.”

TGR5 is a G-protein coupled bile acid receptor (GPCR) which is highly expressed
in the gall bladder and intestine. Through TGR5, bile acids promote the
secretion of glucogen-like peptide-1 (GLP-1), a hormone that affects multiple
metabolic parameters including increased insulin secretion from the pancreas and
lowering of blood glucose. Stimulating GLP-1 secretion by activation of TGR5 has
the potential to be complementary to the use of dipeptidyl peptidase-4 (DPP-IV)
inhibitors for the treatment of diabetes.

ROR is a member of the nuclear hormone receptor family that is expressed in
multiple cell types including T-cells. ROR plays a prominent role in the
development and activity of the TH17 subset of T-cells, which secrete IL-17 and
are associated with a variety of inflammatory disorders. Small molecule
antagonists of ROR inhibit production of these pro-inflammatory cytokines and
have broad potential as novel anti-inflammatory compounds.

The TGR5 license agreement and the amendment to the 2007 cancer collaboration
agreement are subject to antitrust clearance under the Hart-Scott-Rodino
Antitrust Improvements Act and other customary regulatory approvals.

About Exelixis

Exelixis, Inc. is a development-stage biotechnology company dedicated to the
discovery and development of novel small molecule therapeutics for the treatment
of cancer and other serious diseases. The company is leveraging its biological
expertise and integrated research and development capabilities to generate a
pipeline of development compounds with significant therapeutic and commercial
potential for the treatment of cancer and potentially other serious diseases.
Currently, Exelixis’ broad product pipeline includes investigational compounds
in phase 3, phase 2, and phase 1 clinical development. Exelixis has established
strategic corporate alliances with major pharmaceutical and biotechnology
companies, including Bristol-Myers Squibb Company, sanofi-aventis,
GlaxoSmithKline, Genentech (a wholly owned member of the Roche Group),
Boehringer Ingelheim, and Daiichi-Sankyo. For more information, please visit the
company’s web site at http://www.exelixis.com.

Exelixis and the Exelixis logo are registered U.S. trademarks.

{Insert Forward-Looking Statements}

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2